Filed 04/21/20                                                                                         Case 16-10015                                    Doc 939



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Debtor and Debtor-in-Possession
                                                                        SOUTHERN INYO HEALTHCARE DISTRICT
                                                                      7

                                                                      8                        UNITED STATES BANKRUPTCY COURT

                                                                      9                          EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                SACRAMENTO DIVISION

                                                                     11 In re                                      Case No. 1:16-bk-10015-FEC
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 SOUTHERN INYO HEALTHCARE                   Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT,
                                                                     13                                            WGG-7
                                                                                  Debtor.
                                                                     14                                            MEMORANDUM OF LAW IN SUPPORT
                                                                                                                   OF CONFIRMATION OF SEVENTH
                                Tel 714-966-1000




                                                                     15                                            AMENDED PLAN FOR ADJUSTMENT OF
                                                                                                                   DEBTS OF SOUTHERN INYO
                                                                     16                                            HEALTHCARE DISTRICT

                                                                     17                                            [Motion to Confirm Seventh Amended
                                                                                                                   Plan for Adjustment of Debts of Southern
                                                                     18                                            Inyo Healthcare District, Declaration of
                                                                                                                   Jeffrey I. Golden, Declaration of Peter
                                                                     19                                            Spiers, Declaration of Donald Fife, and
                                                                                                                   Declaration of Kelly Adele in Support
                                                                     20                                            Thereof Filed Concurrently]

                                                                     21                                            Hearing Date:
                                                                                                                   Date:   May 19, 2020
                                                                     22                                            Time:    1:30 p.m.
                                                                                                                   Place: 501 I. Street
                                                                     23                                                     Sacramento, CA 95814
                                                                     24                                                     Courtroom 28

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1269962.1                                                    MEMORANDUM OF LAW
Filed 04/21/20                                                                                                        Case 16-10015                                                                    Doc 939



                                                                     1                                                 TABLE OF CONTENTS

                                                                     2                                                                                                                             Page

                                                                     3 I.         INTRODUCTION.................................................................................................... 1
                                                                     4 II.        STATEMENT OF FACTS ....................................................................................... 2
                                                                     5            A.       Ballot Analysis ............................................................................................. 2
                                                                     6            B.       Financial Situation of the District ................................................................. 3
                                                                     7                     1.       Liabilities of the District ..................................................................... 3
                                                                     8                     2.       Assets of the District ......................................................................... 4
                                                                     9                              a.        The District’s Operations ........................................................ 4
                                                                     10                             b.        Other Sources of Revenue..................................................... 6
                                                                     11           C.       Financial Projections and Risk Factors ....................................................... 6
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600




                                                                                           1.       Financial Projections......................................................................... 6
                                    Costa Mesa, California 92626




                                                                     13                    2.       Risk Factors ...................................................................................... 7
                                                                     14           D.   Ongoing Litigation With Optum Bank .......................................................... 7
                                                                          III.    THE COURT SHOULD CONFIRM THE PLAN ...................................................... 8
                                Tel 714-966-1000




                                                                     15
                                                                                  A.       The Plan Complies with the Provisions of Title 11 Made
                                                                     16                    Applicable by Section 901 (Section 943(b)(1)) ............................................ 9
                                                                     17                    1.       Section 1122 ..................................................................................... 9
                                                                     18                             a.        Separate Classification of Claims ........................................ 10
                                                                     19                             b.        Each Class Contains Only Substantially Similar
                                                                                                              Claims .................................................................................. 11
                                                                     20
                                                                                           2.       The Plan Satisfies § 1129(b) .......................................................... 12
                                                                     21
                                                                                                    a.        The Plan Satisfies § 1129(b)(2) With Respect to
                                                                     22                                       Each Nonvoting Creditor ...................................................... 15
                                                                     23                    3.       Section 1122(b) .............................................................................. 16
                                                                     24                    4.       Section 1123 ................................................................................... 17
                                                                     25                             a.        Section 1123(a).................................................................... 17
                                                                     26                             b.        Section 1123(b).................................................................... 19
                                                                     27                    5.       Section 1129(a)(2) .......................................................................... 19
                                                                     28                    6.       Section 1129(a)(3) .......................................................................... 20
                                                                          1269962.1                                                      i                                 MEMORANDUM OF LAW
Filed 04/21/20                                                                                                        Case 16-10015                                                                     Doc 939



                                                                      1                                          TABLE OF CONTENTS (cont.)

                                                                      2                                                                                                                             Page

                                                                      3                    7.        Section 1129(a)(6) .......................................................................... 21
                                                                      4                    8.        Section 1129(a)(8) .......................................................................... 21
                                                                      5                    9.        Section 1129(a)(10) ........................................................................ 22
                                                                      6           B.       The Plan Complies with the Provisions of Chapter 9 in
                                                                                           Sections 941, 942, and 943(b) .................................................................. 22
                                                                      7
                                                                                           1.        The Plan Satisfies the Requirements of Section 943(b) ................. 23
                                                                      8
                                                                                                     a.        Compliance with Section 943(b)(1) ...................................... 23
                                                                      9
                                                                                                     b.        Compliance with Section 943(b)(2) ...................................... 23
                                                                     10
                                                                                                     c.        Compliance with Section 943(b)(3) ...................................... 23
                                                                     11
                                                                                                     d.        Compliance with Section 943(b)(4) ...................................... 24
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                                                     e.        Compliance with Section 943(b)(5) ...................................... 25
                                                                     13
                                                                                                     f.        Compliance with Section 943(b)(6) ...................................... 27
                                                                     14
                                                                                  C.       The Plan is in the Best Interests of Creditors and is Feasible
                                Tel 714-966-1000




                                                                     15                    (Section 943(b)(7)) .................................................................................... 28
                                                                     16                    1.        The Plan is in the Best Interests of the District’s
                                                                                                     Creditors ......................................................................................... 29
                                                                     17
                                                                                                     a.        Creditors Will Receive More Under the Plan Than
                                                                     18                                        If the Case Was Dismissed .................................................. 30
                                                                     19                    2.        The Plan is Feasible ....................................................................... 31
                                                                     20 IV.       CONCLUSION ..................................................................................................... 34
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1269962.1                                                      ii                                 MEMORANDUM OF LAW
Filed 04/21/20                                              Case 16-10015                                                             Doc 939



            1                                              TABLE OF AUTHORITIES

            2                                                                                                                  Page(s)

            3 Cases

            4 Ass'n of Retired Employees of the City of Stockton v. City of Stockton (In re
                     City of Stockton),
            5        478 B.R. 8 (Bankr. E.D. Cal. 2012) ...................................................................... 27
            6 Brinkley v. Chase Manhattan Mortg. & Realty Trust (In re LeBlanc),
                     622 F.2d 872 (5th Cir. 1980) ................................................................................ 13
            7
              Case v. Los Angeles Lumber Prods. Co.,
            8        308 U.S. 106 (1939) ............................................................................................. 11
            9 Cellular 101, Inc. v. Channel Communications, Inc. (In re Cellular 101, Inc.),
                     377 F.3d 1092 (9th Cir. 2004) .............................................................................. 25
           10
              Class Five Nev. Claimants v. Dow Corning Corp. (In re Dow Corning Corp.),
           11        280 F.3d 648 (6th Cir. 2002) ................................................................................ 10
           12 Cnty. Of Orange v. Merril Lynch & Co. (In re Cnty. Of Orange),
                     191 B.R. 1005 (Bankr. C.D. Cal. 1996) ................................................................ 29
           13
              Duffy v. U.S. Trustee (In re Cal. Fid.),
           14        198 B.R. 567 (B.A.P. 9th Cir. 1996) ..................................................................... 20
           15 Faitoute Iron & Steel Co. v. City of Asbury Park,
                     316 U.S. 502 (1942) ............................................................................................. 30
           16
              Franklin High Yield Tax-Free Income Fund et al. v. City of Stockton,
           17        California (In re City of Stockton, California),
                     542 B.R. 261 (9th Cir. B.A.P. 2015) ....................................................................... 9
           18
              In re AOV Industries, Inc.,
           19        792 F.2d 1140 (D.C. Cir. 1986) ............................................................................ 12
           20 In re Aztec Co.,
                     107 B.R. 585 (Bankr. M.D. Tenn. 1989) ............................................................... 13
           21
              In re Barakat,
           22        99 F.3d 1520 (9th Cir. 1996) .......................................................................... 10, 11
           23 In re Barnwell Cnty. Hosp.,
                     41 B.R. 849 (Bankr. D.S.C. 2012) .................................................................... 8, 29
           24
              In re City of Colo. Springs Spring Creek Gen. Improvement Dist.,
           25        187 B.R. 683 (Bankr. D. Colo. 1995)...................................................................... 9
           26 In re City of Vallejo,
                     403 B.R. 72 (Bankr. E.D. Cal. 2009) .................................................................... 26
           27
              In re Connector 2000 Ass’n, Inc.,
           28        337 B.R. 752 (Bankr. D.S.C. 2011) ...................................................... 8, 20, 22, 32
                 1269962.1                                                  iii                              MEMORANDUM OF LAW
Filed 04/21/20                                            Case 16-10015                                                           Doc 939



            1                                      TABLE OF AUTHORITIES (cont.)

            2                                                                                                              Page(s)

            3 In re Connolly North America, LLC,
                     802 F.3d 810 (6th Cir. 2015) ................................................................................ 25
            4
              In re Corcoran Hosp. Dist.,
            5        233 B.R. 449 (Bankr. E.D. Cal. 1999) ............................................ 8, 12, 13, 14, 29
            6 In re Greystone III Joint Venture,
                     995 F.2d 1274 (5th Cir. 1991) .............................................................................. 12
            7
              In re Jefferson County, Ala.,
            8        484 B.R. 427 (Bankr. N.D. Alabama 2012) .......................................................... 26
            9 In re JZ L.L.C.,
                     371 B.R. 412 (9th Cir. B.A.P. 2007) ..................................................................... 26
           10
              In re Loop 76, LLC,
           11        465 B.R. 525 (9th Cir. B.A.P. 2012) ..................................................................... 10
           12 In re Mount Carbon Metro. Dist.,
                     242 B.R. 18 (Bankr. D. Colo. 1999)...................................................................... 28
           13
              In re New York City OffTrack Betting Corp.,
           14        434 B.R. 131 (Bankr. S.D.N.Y. 2010)................................................................... 26
           15 In re Orange County,
                     179 B.R. 195 (Bankr. C.D. Cal. 1995) .................................................................. 25
           16
              In re Pierce County Hous. Auth.,
           17        414 B.R. 702 (Bankr. W.D. Wash. 2009) ............................................................... 8
           18 In re Plant Insulation Co.,
                     2012 Bankr. LEXIS 1716 (Bankr. N.D. Cal. Mar. 15, 2012) ................................. 13
           19
              In re Rhead,
           20        179 B.R. 169 (Bankr. D. Ariz. 1995) ..................................................................... 24
           21 In re Richmond Unified Sch. Dist.,
                     133 B.R. 221 (Bankr. N.D. Cal. 1991) .................................................................. 28
           22
              In re Sanitary & Improvement Dist. No. 7,
           23        98 B.R. 970 (Bankr. D. Neb. 1989) ...................................................................... 24
           24 In re Sanitary & Improvement Dist., No. 7,
                     98 B.R. 970 (Bankr. D. Neb. 1989........................................................................ 29
           25
              In re Simmons,
           26        288 B.R. 737 (Bankr. N.D. Tex. 2003) ................................................................. 13
           27 In re Toy & Sports Warehouse, Inc.,
                     37 B.R. 141 (Bankr. S.D.N.Y. 1984)..................................................................... 20
           28
                 1269962.1                                                iv                             MEMORANDUM OF LAW
Filed 04/21/20                                               Case 16-10015                                                               Doc 939



            1                                         TABLE OF AUTHORITIES (cont.)

            2                                                                                                                    Page(s)

            3 In re Valley Health Sys.,
                     429 B.R. 692 (Bankr. C.D. Cal. 2010) .................................................................. 27
            4
              In re Valley Health System,
            5        429 B.R. 692 (Bankr. C.D. Cal. 2010) .................................................................. 26
            6 In re Western Real Estate Fund, Inc.,
                     75 B.R. 580 (Bankr. W.D. Okla. 1987) ........................................................... 14, 15
            7
              Lorber v. Vista Irr. Dist.,
            8        127 F.2d 627 (9th Cir. 1942) ................................................................................ 12
            9 Microsoft Corp. v. DAK Indus., Inc. (In re DAK Indus., Inc.),
                    66 F.3d 1091 (9th Cir. 1995) ................................................................................ 25
           10
              Mount Carbon Metro. Dist.,
           11       242 B.R. 18 (Bankr. D. Colo. 1999).......................................................... 21, 29, 32
           12 New Magma Irr. & Drainage Dist. V. Bd. Of Supervisors (In re New Magma
                   Irr. & Drainage Dist.),
           13      193 B.R. 528 (Bankr. D. Ariz. 1994) ..................................................................... 29
           14 Platinum Capital, Inc. v. Sylmar Plaza, L.P. (In re Sylmar Plaza, L.P.),
                     314 F.3d 1070 (9th Cir. 2002) ........................................................................ 20, 21
           15
              Prime Healthcare Mgmt., Inc. v. Valley Health Sys. (In re Valley Health
           16        Sys.),
                     429 B.R. 692 (Bankr. C.D. Cal. 2010) .................................................................. 31
           17
              Protective Comm. For Indep. Stockholders of TMT Trailer Ferry, Inc. v.
           18        Anderson,
                     390 U.S. 414 (1968) ............................................................................................. 11
           19
              Sandra L. Stolrow, Inc. v. Stolrow’s, Inc. (In re Stolrow’s Inc.),
           20        84 B.R. 167 (B.A.P. 9th Cir. 1988) ....................................................................... 20
           21 See In re American Solar King Corp.,
                    90 B.R. 808 (Bankr. W.D. Tex. 1988)................................................................... 24
           22
              Smith v. Kennedy (In re Smith),
           23       235 F.3d 472 (9th Cir. 2000) ................................................................................ 26
           24 Steelcase Inc. v. Johnston (In re Johnston),
                    21 F.3d 323 (9th Cir. 1993) .................................................................................... 9
           25
              West Coast Life Ins. Co. v. Merced Irr. Dist.,
           26       114 F.2d 654 (9th Cir. 1940) ................................................................................ 13
           27 Statutes

           28 11 U.S.C. 503(b)(1)(A) .................................................................................................... 26
                 1269962.1                                                    v                                MEMORANDUM OF LAW
Filed 04/21/20                                                Case 16-10015                                                                 Doc 939



            1                                          TABLE OF AUTHORITIES (cont.)

            2                                                                                                                       Page(s)

            3 11 U.S.C. § 365 .............................................................................................................. 19

            4 11 U.S.C. § 503(b) .......................................................................................................... 27

            5 11 U.S.C. § 507(a)(2)................................................................................................ 17, 25

            6 11 U.S.C. § 507(a)(3)...................................................................................................... 17

            7 11 U.S.C. § 507(a)(8)...................................................................................................... 17

            8 11 U.S.C. § 901 .......................................................................................................... 9, 17

            9 11 U.S.C. § 901(a) .......................................................................................................... 17

           10 11 U.S.C. § 904 .............................................................................................................. 27

           11 11 U.S.C. § 941 ........................................................................................................ 22, 23

           12 11 U.S.C. § 942 .............................................................................................................. 22

           13 11 U.S.C. § 943(b) .......................................................................................... 8, 22, 23, 34

           14 11 U.S.C. § 943(b)(1)............................................................................................ 9, 22, 23

           15 11 U.S.C. § 943(b)(2)...................................................................................................... 23

           16 11 U.S.C. § 943(b)(3)................................................................................................ 23, 24

           17 11 U.S.C. § 943(b)(4)................................................................................................ 24, 25

           18 11 U.S.C. § 943(b)(5)................................................................................................ 25, 27

           19 11 U.S.C. § 943(b)(6)...................................................................................................... 27

           20 11 U.S.C. § 943(b)(7)................................................................................................ 28, 29

           21 11 U.S.C. § 1122 ........................................................................................................ 9, 24

           22 11 U.S.C. § 1122(a) .............................................................................................. 9, 10, 12

           23 11 U.S.C. § 1122(b) .............................................................................................. 9, 16, 17

           24 11 U.S.C. § 1123 ...................................................................................................... 17, 24

           25 11 U.S.C. § 1123(a) ........................................................................................................ 17

           26 11 U.S.C. § 1123(a)(1)................................................................................................ 9, 17

           27 11 U.S.C. § 1123(a)(2)................................................................................................ 9, 17

           28 11 U.S.C. § 1123(a)(3)................................................................................................ 9, 18
                 1269962.1                                                     vi                                MEMORANDUM OF LAW
Filed 04/21/20                                                Case 16-10015                                                                 Doc 939



            1                                          TABLE OF AUTHORITIES (cont.)

            2                                                                                                                       Page(s)

            3 11 U.S.C. § 1123(a)(4)................................................................................................ 9, 18

            4 11 U.S.C. § 1123(a)(5).......................................................................................... 9, 18, 19

            5 11 U.S.C. § 1123(b) .............................................................................................. 9, 17, 19

            6 11 U.S.C. § 1123(b)(1).................................................................................................... 19

            7 11 U.S.C. § 1123(b)(2).................................................................................................... 19

            8 11 U.S.C. § 1123(b)(3).................................................................................................... 19

            9 11 U.S.C. § 1123(d) .......................................................................................................... 9

           10 11 U.S.C. § 1124 .............................................................................................................. 9

           11 11 U.S.C. § 1125 .................................................................................................. 9, 20, 24

           12 11 U.S.C. § 1125(b) ........................................................................................................ 20

           13 11 U.S.C. § 1126 ............................................................................................................ 20

           14 11 U.S.C. § 1126(a) .......................................................................................................... 9

           15 11 U.S.C. § 1126(b) .......................................................................................................... 9

           16 11 U.S.C. § 1126(c) .......................................................................................................... 2

           17 11 U.S.C. § 1126(c) .......................................................................................................... 9

           18 11 U.S.C. § 1126(e) .......................................................................................................... 9

           19 11 U.S.C. § 1126(f) ........................................................................................................... 3

           20 11 U.S.C. § 1126(f) ..................................................................................................... 9, 22

           21 11 U.S.C. § 1126(g) .......................................................................................................... 9

           22 11 U.S.C. § 1127(a) ........................................................................................................ 24

           23 11 U.S.C. § 1127(d) .......................................................................................................... 9

           24 11 U.S.C. § 1128 .............................................................................................................. 9

           25 11 U.S.C. § 1129 ............................................................................................................ 24

           26 11 U.S.C. § 1129(a)(10).............................................................................................. 9, 22

           27 11 U.S.C. § 1129(a)(2).......................................................................................... 9, 19, 20

           28 11 U.S.C. § 1129(a)(3).......................................................................................... 9, 20, 21
                 1269962.1                                                     vii                               MEMORANDUM OF LAW
Filed 04/21/20                                               Case 16-10015                                                              Doc 939



            1                                         TABLE OF AUTHORITIES (cont.)

            2                                                                                                                   Page(s)

            3 11 U.S.C. § 1129(a)(6)................................................................................................ 9, 21

            4 11 U.S.C. § 1129(a)(8)................................................................................................ 9, 21

            5 11 U.S.C. § 1129(b) ............................................................................................ 12, 15, 22

            6 11 U.S.C. § 1129(b)(1).................................................................................... 9, 12, 13, 14

            7 11 U.S.C. § 1129(b)(2).................................................................................................... 15

            8 11 U.S.C. § 1129(b)(2)(A) ..................................................................................... 9, 15, 16

            9 11 U.S.C. § 1129(b)(2)(B) ........................................................................................... 9, 12

           10 Other Authorities

           11 5 WILLIAM J. NORTON, JR. WILLIAM L. NORTON III, NORTON BANKRUPTCY LAW
                      AND PRACTICE § 90:3 ............................................................................................ 26
           12
              7 Collier on Bankruptcy ¶ 1129.04[3] (15th ed. 2002) ..................................................... 13
           13
              Collier on Bankruptcy, (Alan N. Resnick & Henry J. Sommer Eds., 16th ed.) .. 8, 9, 13, 20,
           14         22, 23, 24, 26, 28, 29, 31
           15 Rules

           16 Fed. R. Bank. P. 3019..................................................................................................... 24

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                 1269962.1                                                   viii                             MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                            Doc 939



                                                                      1           Southern Inyo Healthcare District (the “District” or “Debtor” or “SIHD”), a California

                                                                      2 local healthcare district and debtor under chapter 9 of the Bankruptcy Code, submits this

                                                                      3 Memorandum of Law (“Memorandum”) in Support of Confirmation of Seventh Amended

                                                                      4 Plan for Adjustment of Debts of Southern Inyo Healthcare District (“Plan”).

                                                                      5           This Memorandum is supported by the following declarations, filed concurrently

                                                                      6 herewith: (i) Declaration of Peter Spiers in Support of Confirmation of the Seventh

                                                                      7 Amended Plan (“Spiers Declaration”), CEO of the District; (ii) Declaration of Donald Fife

                                                                      8 in Support of Confirmation of the Seventh Amended Plan (“Fife Declaration”), certified

                                                                      9 public accountant for the District in connection with the above-captioned bankruptcy case;

                                                                     10 (iii) Declaration of Jeffrey I. Golden (“Golden Declaration”), general insolvency counsel

                                                                     11 for the District; and (iv) Declaration of Kelly Adele (“Adele Declaration”), Ballot Tabulator.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           The District has, as of the date of the filing of this Memorandum, received no
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 objections to the confirmation of the Plan.

                                                                     14 I.        INTRODUCTION
                                Tel 714-966-1000




                                                                     15           On March 16, 2020, the Court issued its Order Approving Seventh Amended

                                                                     16 Disclosure Statement and Plan Confirmation Scheduling Order (“Order Approving

                                                                     17 Disclosure Statement”) (Dkt. 917). On March 17, 2020, the District commenced

                                                                     18 solicitation of acceptances of its Plan (“Plan”) (Dkt. 915). The District, by and through its

                                                                     19 counsel, mailed the Order Approving Disclosure Statement, which provided notice of the

                                                                     20 Confirmation Hearing, the Plan, the Seventh Amended Disclosure Statement with Respect

                                                                     21 to the Seventh Amended Plan for the Adjustment of Debts of Southern Inyo Healthcare

                                                                     22 District (“Disclosure Statement”) (Dkt. 908), and Exhibits to Seventh Amended Plan for

                                                                     23 the Adjustment of Debts of Southern Inyo Healthcare District (“Exhibits”) (Dkt. 910), and

                                                                     24 where applicable a Ballot for Accepting or Rejecting Seventh Amended Plan for the

                                                                     25 Adjustment of Debts (“Ballot”), in accordance with the Court’s Order Approving Disclosure

                                                                     26 Statement, to all interested parties. The deadline for objections to the Plan is May 5, 2020,

                                                                     27 and the District is aware of no objections at the time of the filing of this Motion.

                                                                     28
                                                                          1269962.1                                     1                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                              Doc 939



                                                                      1 Additionally, the District does not anticipate any objections, having worked diligently to

                                                                      2 satisfy creditor concerns with the Plan and Disclosure Statement.

                                                                      3           Ballots returned to the Balloting Agent on or before April 14, 2020 at 4:00 Pacific

                                                                      4 Standard Time were counted. The Adele Declaration sets forth tabulation of votes and is

                                                                      5 being filed concurrently with this Memorandum. There was wide acceptance for the Plan,

                                                                      6 the District having worked individually with most creditors to ensure consensus. All timely

                                                                      7 ballots were cast in favor of the Plan. The support for the Plan from all voting creditors is

                                                                      8 evidence of the District’s good faith in proposing the Plan. The District submits this

                                                                      9 Memorandum in support of confirmation of the Plan under Bankruptcy Code §§ 941

                                                                     10 through 946 and the other provisions of titles 11 and 28 applicable to chapter 9 cases. For

                                                                     11 the reasons set forth below and the supporting evidence in this Chapter 9 case, the
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 District requests entry of an order confirming the Plan.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 II.       STATEMENT OF FACTS

                                                                     14           In its Disclosure Statement, the District described in detail the history of this case
                                Tel 714-966-1000




                                                                     15 and will not repeat that account here. See Dkt. 908, pgs. 9-12 and 16-29. By order dated

                                                                     16 March 16, 2020 [Dkt. 917], the Court approved the Disclosure Statement for mailing to all

                                                                     17 creditors and set the Confirmation Hearing for May 19, 2020. On or before March 17,

                                                                     18 2020, the District provided notice of the Confirmation Hearing to, and served a copy of the

                                                                     19 Order Approving Disclosure Statement, Disclosure Statement, Plan, and Exhibits on all

                                                                     20 creditors and interested parties. A true and correct copy of the Exhibits filed in support of

                                                                     21 the Plan and Disclosure Statement, including the Financial Projections, was filed on

                                                                     22 March 12, 2020 [Dkt. 910]. See Golden Declaration.

                                                                     23           A.     Ballot Analysis

                                                                     24           Pursuant to 11 U.S.C. § 1126(c), a class of claims has accepted the Plan if at least

                                                                     25 two-thirds in amount and more than one-half in number of the allowed claims voting in the

                                                                     26 class, accepted the Plan. The deadline for submitting ballots was April 14, 2020 by 4:00

                                                                     27 p.m. (PST) (the “Ballot Deadline”). Timely filed ballots have been analyzed and tallied for

                                                                     28 those classes of claims impaired and entitled to vote on the Plan. As can be seen from
                                                                          1269962.1                                       2                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                                     Case 16-10015                                                 Doc 939



                                                                      1 the ballot analysis below and the Adele Declaration filed concurrently with this

                                                                      2 Memorandum, Classes 1E, 1F, 1G, 1H, 2, 3, 4, and 5 affirmatively voted to accept the

                                                                      3 Plan. Classes 1A, 1B, and 1C were entitled to vote, but did not cast ballots in connection

                                                                      4 with the Plan.

                                                                      5    Class      % of              % of               % of            % of            Accept or Reject
                                                                                      Acceptances       Acceptances        Rejections by   Rejections by
                                                                      6               by Dollar         by Number of       Dollar Amount   Number of
                                                                                      Amount            Ballots                            Ballots
                                                                      7      1A       0%                0%                 0%              0%              Deemed Rejection1
                                                                             1B       0%                0%                 0%              0%              Deemed Rejection2
                                                                      8      1C       0%                0%                 0%              0%              Deemed Rejection3
                                                                             1E       100%              100%               0%              0%              Accept
                                                                      9      1F       100%              100%               0%              0%              Accept
                                                                             1G       100%              100%               0%              0%              Accept
                                                                     10      1H       100%              100%               0%              0%              Accept4
                                                                              2       100%              100%               0%              0%              Accept
                                                                     11       3       100%              100%               0%              0%              Accept
                                                                              4       100%              100%               0%              0%              Accept
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12       5       100%              100%               0%              0%              Accept
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13
                                                                                    Class 1D is unimpaired and, therefore, is deemed to have accepted the Plan. See
                                                                     14
                                                                          11 U.S.C. § 1126(f).
                                Tel 714-966-1000




                                                                     15
                                                                          See Adele Declaration.
                                                                     16
                                                                                    B.      Financial Situation of the District
                                                                     17
                                                                                            1.       Liabilities of the District
                                                                     18
                                                                                    The District filed its Schedules on or about January 19, 2016. In sum, the
                                                                     19
                                                                          Schedules identified the following obligations: (a) 11 Secured Claims totaling
                                                                     20
                                                                          $1,998,535.65; and (b) 254 General Unsecured Claims totaling $2,503,239.60. With the
                                                                     21
                                                                          exception of the Administrative Claims and Professional Claims specifically outlined in the
                                                                     22

                                                                     23

                                                                     24
                                                                              1
                                                                                  No ballot was submitted by the claimant in this Class.
                                                                     25
                                                                              2
                                                                                  No ballot was submitted by the claimant in this Class.
                                                                     26       3
                                                                                  No ballot was submitted by the claimant in this Class.
                                                                     27       4
                                                                              Healthcare Conglomerates Associates additionally submitted a ballot in favor of the Plan, purportedly
                                                                        in Class 1H, however, Vi Healthcare Finance, Inc., not Healthcare Conglomerates Associates holds the
                                                                     28 secured claim in that class.
                                                                          1269962.1                                               3                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                              Doc 939



                                                                      1 Plan, the District does not have any unsecured Claims entitled to priority treatment under

                                                                      2 the Bankruptcy Code. See Golden Declaration.

                                                                      3           The Bankruptcy Court established September 30, 2016, as the deadline for the

                                                                      4 filing of non-administrative proofs of claim against the District. Forty-eight (48) proofs of

                                                                      5 claim were filed against the District prior to the Claims Bar Date. These Claims represent

                                                                      6 a total debt of $6,371,984.78. Additionally, six (6) proofs of claim were filed after the

                                                                      7 Claims Bar Date totaling an additional $2,588,158.37. See Golden Declaration.

                                                                      8           The District objected to several proofs of claim. As a result of the District’s

                                                                      9 objections to claims, more than $5,700,000 in purported priority unsecured claims have

                                                                     10 been eliminated or reclassified as unsecured claims not entitled to priority. The District’s

                                                                     11 unsecured claims are specified and described in the exhibits filed concurrently with the
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 Plan and Disclosure Statement. Furthermore, the District has additionally reduced its
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 secured claims through litigation and/or negotiation with various secured creditors. The

                                                                     14 total amount of secured claims is described in the Plan. See Golden Declaration.
                                Tel 714-966-1000




                                                                     15                  2.     Assets of the District

                                                                     16           The District’s assets include, among other things, the real property on which the

                                                                     17 Hospital is located, medical equipment and supplies, accounts receivables, healthcare

                                                                     18 receivables, potential claims and causes of action, and other various personal property

                                                                     19 assets. The District intends to fund the Plan through the following revenue sources: (i)

                                                                     20 cash on hand prior to the Effective Date from normal operating revenue; (ii) future

                                                                     21 operating revenue; (iii) grants; and (iv) taxes. Additionally, the District intends to issue

                                                                     22 revenue bonds that will remain special revenues.

                                                                     23                         a.     The District’s Operations

                                                                     24           The District fully explained the hiring of the District’s new Chief Executive Officer,

                                                                     25 Peter J. Spiers, and the changes made to the District since Spiers’ arrival in the

                                                                     26 Disclosure Statement at pages 37 through 42. Specifically, Spiers oversaw the integration

                                                                     27 of new services offered by the District by both integrating brand new services, and

                                                                     28 recapturing services that the District provides, but were not being performed on patients.
                                                                          1269962.1                                       4                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                           Doc 939



                                                                      1 Furthermore, Spiers revamped various services, by both revamping the software services

                                                                      2 used by the District and by implementing goals and various other productivity boosting

                                                                      3 programs that have been extremely successful for the District.

                                                                      4           Finally, and perhaps most significantly, Spiers oversaw the significant reduction in

                                                                      5 expenses, particularly through reducing overtime and worker inefficiencies. Various

                                                                      6 programs and procedures were out of date before Spiers arrived, and he worked toward

                                                                      7 updating these which led to increased efficiency and less overtime.

                                                                      8           As a result of Spiers’ leadership, the District has had several very successful

                                                                      9 financial months. The District has prepared an operational cash flow document for the

                                                                     10 District’s recent financials from July 2019 through March 2020. The operational cash flow

                                                                     11 document is attached to the Declaration of Don Fife as Exhibit “1.” The operational cash
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 flow shows that the District’s net cash balance in July 2019 was $361,310. At the end of
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 March 2020, the District’s net cash balance was $826,502. See Fife Declaration. In

                                                                     14 November, 2019, revenue and expenses were projected for the entire year of 2020. A
                                Tel 714-966-1000




                                                                     15 comparison of the projections in November 2019 versus the actual activity for the three

                                                                     16 months ending March 31, 2020 may be summarized as follows:

                                                                     17                        Three Months Ended March 31, 2020
                                                                                                Actual      Budget     Difference
                                                                     18
                                                                           Total
                                                                     19    Revenues            4,024,946      2,100,000       1,924,946
                                                                           Total
                                                                     20    Expenses            3,494,452      2,038,140       1,456,312
                                                                           Net Operating
                                                                     21    Cash Inflow           530,494         61,860        468,634
                                                                     22
                                                                          See Fife Declaration. The District has operated successfully post-petition, especially
                                                                     23
                                                                          during the period of time during which Spiers has been the CEO.
                                                                     24
                                                                                                b.     Other Sources of Revenue
                                                                     25
                                                                                  Spiers additionally has worked diligently to bring in additional sources of revenue
                                                                     26
                                                                          as outlined in the Disclosure Statement on pages 42 through 44. Spiers sought to partner
                                                                     27
                                                                          the District with various other entities, including other regional hospitals. Such
                                                                     28
                                                                          1269962.1                                       5                       MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                            Doc 939



                                                                      1 partnerships have largely been successful. Furthermore, Spiers has been active in

                                                                      2 working toward obtaining additional funds through grants. Spiers has worked with

                                                                      3 Merchant McIntyre to obtain federal grants and has been active in striking a deal with the

                                                                      4 Los Angeles Department of Water and Power (“LADWP”) and the Great Basin Air

                                                                      5 Pollution Control District (“GBAPCD”) in obtaining funds from those entities. Finally,

                                                                      6 Spiers has worked to provide information relevant for the procurement of revenue bonds

                                                                      7 that will remain as special revenues. As outlined in the Disclosure Statement, the

                                                                      8 projections to the Disclosure Statement, and the declarations of Peter Spiers, Don Fife,

                                                                      9 and Kelly Adele, the District has fully disclosed its financial position and believes that the

                                                                     10 Plan is feasible in light of the District’s financial position and projected funds.

                                                                     11           C.     Financial Projections and Risk Factors
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                  1.     Financial Projections
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           The District has prepared financial projections that are attached as Exhibit 4 to the

                                                                     14 Exhibits (“Financial Projections”). See Dkt. 910. The Financial Projections contemplate
                                Tel 714-966-1000




                                                                     15 four separate scenarios in order to deal with the uncertainty regarding Optum Bank’s

                                                                     16 claim. The Financial Projections are fully explained and laid out on pages 47 and 75

                                                                     17 through 76 of the Disclosure Statement. Common to all scenarios in the Financial

                                                                     18 Projections, the District estimates that it will generate approximately $10,500,000 in

                                                                     19 revenue per year as of the Effective Date from operations, and ramping up to $15,000,000

                                                                     20 per year by 2026. The Financial Projections vary based upon the scenario, but

                                                                     21 contemplate total payments to holders of allowed claims in the approximate amount of

                                                                     22 $5,894,951.00. The Financial Projections assume additional revenue in the amounts of: (i)

                                                                     23 $540,000 per year through federal grants, (ii) $1,000,000 per year through grants from

                                                                     24 LADWP, (iii) a one-time grant of $600,000 from GBAPCD, (iv) parcel taxes in the

                                                                     25 approximate amount of $375,000 per year, and (v) ad valorem taxes in the approximate

                                                                     26 amount of $540,000 per year. See Fife Declaration.

                                                                     27

                                                                     28
                                                                          1269962.1                                      6                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                              Doc 939



                                                                      1           In each of the scenarios contemplated in the Financial Projections, the District has

                                                                      2 shown that the Plan is feasible and funds exist to pay the District’s creditors the amounts

                                                                      3 as listed on the Plan and Disclosure Statement. See Fife Declaration.

                                                                      4                  2.     Risk Factors

                                                                      5           The District outlined risk factors in detail in the Disclosure Statement. Specifically,

                                                                      6 potential risks include: (i) the cost of implementing new services may not make each new

                                                                      7 service feasible and viable in increasing the District’s revenues and/or there may be less

                                                                      8 demand than previously considered for each new service; (ii) the possibility that any of the

                                                                      9 federal grant monies fail to materialize and/or that Merchant McIntyre is unsuccessful in

                                                                     10 obtaining federal funding each year; (iii) funds from LADWP and GBAPCD are very likely,

                                                                     11 but not absolutely certain; (iv) demand for medical services in Inyo County may decline;
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 (v) reimbursement from insurance companies and Medicare and MediCal may decrease;
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 (vi) costs associated with operating the business may increase. The District is confident

                                                                     14 that, notwithstanding these risks, it will be able to operate in a manner that allows it to
                                Tel 714-966-1000




                                                                     15 make payments required by the Plan as well as continue operating to provide healthcare

                                                                     16 to the community.

                                                                     17           D.     Ongoing Litigation With Optum Bank

                                                                     18           On August 15, 2017, the District filed an adversary proceeding against Optum

                                                                     19 Bank, Inc. (“Optum”), initiating adv. no. 17-01077 (“Optum Loan Adversary”). By and

                                                                     20 through the Optum Loan Adversary, the District sought a determination from the Court

                                                                     21 that the Optum Loan was invalid, and therefore Optum’s claim should be disallowed. The

                                                                     22 District and Optum Bank, Inc. each filed Motions for Summary Judgment. On May 22,

                                                                     23 2019, the Court heard argument on the competing Motions for Summary Judgment and

                                                                     24 took the matter as submitted. On February 10, 2020, the Court ruled on the Motions for

                                                                     25 Summary Judgment, denying the District’s motion for summary judgment and granting in

                                                                     26 part and denying in part Optum’s motion for summary judgment. See Golden Declaration.

                                                                     27           As a result of the Court's ruling, the Optum Loan Adversary has not been resolved,

                                                                     28 and additional litigation will be required to determine the amount and validity of Optum’s
                                                                          1269962.1                                       7                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                              Doc 939



                                                                      1 Claim. The Court additionally issued a scheduling order setting a pretrial conference for

                                                                      2 hearing on March 30, 2020. Prior to the March 30, 2020, pretrial conference, on March 16,

                                                                      3 2020, Optum filed a motion to re-open discovery. At the March 30, 2020, pretrial

                                                                      4 conference, the Court granted the motion in part and denied the motion in part, and

                                                                      5 continued all hearings in the matter to May 18, 2020 at 1:30 p.m. See Golden Declaration.

                                                                      6           On July 12, 2018, the District commenced an avoidance action against Optum to

                                                                      7 recover fraudulent and/or preferential transfers to or for the benefit of certain creditors,

                                                                      8 commencing adv. no. 18-1046 (“Optum Preference Adversary”). The Optum Preference

                                                                      9 Action has essentially been stayed pending the resolution of the Optum Loan Adversary.

                                                                     10 See Golden Declaration.

                                                                     11           The District has prepared four separate sets of financial projections, each with a
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 corresponding potential outcome in the Optum Loan Adversary. The four sets are
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 discussed in detail in the Disclosure Statement on pages 47 and 75 through 76, and the

                                                                     14 District is confident that the District’s Plan is feasible no matter the outcome in the Optum
                                Tel 714-966-1000




                                                                     15 Loan Adversary. See Fife Declaration. All other pending litigation relating to this

                                                                     16 bankruptcy case has been settled or otherwise disposed of by the District.

                                                                     17 III.      THE COURT SHOULD CONFIRM THE PLAN

                                                                     18           The Court “shall” confirm a plan of adjustment if the District has satisfied all of the

                                                                     19 applicable confirmation requirements set forth in Section 943(b) by a preponderance of

                                                                     20 the evidence. In re Corcoran Hosp. Dist., 233 B.R. 449, 452 (Bankr. E.D. Cal. 1999); In re

                                                                     21 Barnwell Cnty. Hosp., 41 B.R. 849, 855-856 (Bankr. D.S.C. 2012); In re Connector 2000

                                                                     22 Ass’n, Inc., 337 B.R. 752, 761 (Bankr. D.S.C. 2011). Section 943(b) lists seven conditions

                                                                     23 to confirmation. Once those conditions are met, the court must confirm the plan. In re

                                                                     24 Pierce County Hous. Auth., 414 B.R. 702, 715 (Bankr. W.D. Wash. 2009); Collier on

                                                                     25 Bankruptcy, ¶ 943.03 (Alan N. Resnick & Henry J. Sommer Eds., 16th ed.). As discussed

                                                                     26 herein, the Plan meets each of the seven confirmation requirements.

                                                                     27           A.     The Plan Complies with the Provisions of Title 11 Made Applicable by

                                                                     28                  Section 901 (Section 943(b)(1))
                                                                          1269962.1                                       8                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                                 Doc 939



                                                                      1           Section 943(b)(1) requires that a plan of adjustment “compl[y] with the provisions of

                                                                      2 this title made applicable by sections 103(e) and 901 of this title.” The chapter 11

                                                                      3 provisions made applicable by section 901 to the confirmation of a plan of adjustment

                                                                      4 include sections 1122, 1123(a)(1), 1123(a)(2), 1123(a)(3), 1123(a)(4), 1123(a)(5),

                                                                      5 1123(b), 1123(d), 1124, 1125, 1126(a), 1126(b), 1126(c), 1126(e), 1126(f), 1126(g),

                                                                      6 1127(d), 1128, 1129(a)(2), 1129(a)(3), 1129(a)(6), 1129(a)(8), 1129(a)(10), 1129(b)(1),

                                                                      7 1129(b)(2)(A), and 1129(b)(2)(B). See Golden Declaration. The Plan’s compliance with

                                                                      8 each of the applicable chapter 11 plan confirmation requirements is discussed below.

                                                                      9                  1.     Section 1122: Classification of Claims and Interests

                                                                     10           A plan proponent has broad discretion to adopt classification schemes in a plan. 7

                                                                     11 Collier ¶ 1122.03[3][a]. Section 1122(a) provides that, except for administrative
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 convenience classes dealt with in Section 1122(b), “a plan may place a claim or an
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 interest in a particular class only if such claim or interest is substantially similar to the

                                                                     14 other claims or interests of such class.” 11 U.S.C. § 1122(a). A claim that is not
                                Tel 714-966-1000




                                                                     15 “substantially similar” to another must be classified separately. Collier ¶ 1122.03[3][c]

                                                                     16 (“[A]s a general rule each holder of an allowed claim secured by a security interest in

                                                                     17 specific property of the debtor should be placed in a separate class.”).

                                                                     18           While unsecured claims are generally similar, it is well established that the plan

                                                                     19 proponent of the plan has wide latitude in determining whether similar claims should be

                                                                     20 separately classified. Steelcase Inc. v. Johnston (In re Johnston), 21 F.3d 323, 327-328

                                                                     21 (9th Cir. 1993); Franklin High Yield Tax-Free Income Fund et al. v. City of Stockton,

                                                                     22 California (In re City of Stockton, California), 542 B.R. 261, 280 (9th Cir. B.A.P. 2015)

                                                                     23 (“Generally, § 1122 allows plan proponents broad discretion to classify claims and

                                                                     24 interests according to the particular facts and circumstances of each case.” (quoting In re

                                                                     25 City of Colo. Springs Spring Creek Gen. Improvement Dist., 187 B.R. 683, 687 (Bankr. D.

                                                                     26 Colo. 1995)); Class Five Nev. Claimants v. Dow Corning Corp. (In re Dow Corning Corp.),

                                                                     27 280 F.3d 648, 661 (6th Cir. 2002) (holding that section 1122(a) requires that a claim be

                                                                     28 classified in a particular class only if it is substantially similar to the other claims in that
                                                                          1269962.1                                       9                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                             Doc 939



                                                                      1 class, but it does not require that all similar claims be in the same class, and holding

                                                                      2 further that the bankruptcy court has substantial discretion to place similar claims in

                                                                      3 different classes).

                                                                      4           If the District can point to a “legitimate business or economic reason” for separate

                                                                      5 classification, such classification is proper as long as the purpose of separate

                                                                      6 classification is not to secure the vote of an impaired, consenting class of claims. In re

                                                                      7 Barakat, 99 F.3d 1520, 1525-1526 (9th Cir. 1996); In re Johnston, 21 F.3d 323, 328 (9th

                                                                      8 Cir. 1994); In re Loop 76, LLC, 465 B.R. 525, 536 (9th Cir. B.A.P. 2012) (upholding

                                                                      9 separate classification).

                                                                     10                         a.     Separate Classification of Claims

                                                                     11           The Plan provides for separate classification of claims based on the differences in
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 the nature of the claims. Class 1 is comprised of 7 separate classes, each consisting of a
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 single secured creditor. Classes 2, 3, and 4 are comprised of unsecured claims. Class 2

                                                                     14 consists of unsecured claims arising from relationships with creditors with whom the
                                Tel 714-966-1000




                                                                     15 District entered into post-petition contracts that will not be terminated by the Effective

                                                                     16 Date. Class 3 consists of unsecured claims arising from relationships with creditors with

                                                                     17 whom the District entered into post-petition contracts that have been, or will be,

                                                                     18 terminated by the Effective Date. Class 4 consists of unsecured claims arising from

                                                                     19 relationships with creditors with whom the District entered into a pre-petition contract or

                                                                     20 relationship. Class 5 consists of convenience claims in the amount of $250 or less.

                                                                     21           The District submits that the Class 2, 3, and 4 claims are validly classified

                                                                     22 separately from each other because there are good business reasons to do so, the

                                                                     23 character of the claims are different, and the District is not attempting to create an

                                                                     24 impaired consenting class by its classification. The District has different nonbankruptcy

                                                                     25 rights and requirements with respect to these creditors, and has accordingly separately

                                                                     26 classified the creditors. See Golden Declaration. The treatment for Classes 2, 3, and 4 is

                                                                     27 identical under the Plan.

                                                                     28
                                                                          1269962.1                                     10                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                               Doc 939



                                                                      1           The District has reached various settlements with claimants in Classes 2, 3, and 4

                                                                      2 that are explained in the Disclosure Statement in greater detail. Settlements and

                                                                      3 compromises are “a normal part of the process of reorganization.” Protective Comm. For

                                                                      4 Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)

                                                                      5 (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939)). In the sole

                                                                      6 and absolute discretion of the District, any or all of the Professional Claims may be paid

                                                                      7 an amount in excess of what holders of Claims in Class 2 and/or Class 4 would be entitled

                                                                      8 to receive in accordance with the terms of the Plan; provided, however, that under no

                                                                      9 circumstances shall any such payments be made on account of any Professional Claims

                                                                     10 unless and until, and only to the extent that, the District shall have funds sufficient to

                                                                     11 enable it to satisfy its working capital obligations and the obligations required by the Plan.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           No party has filed an objection to the separate classification of unsecured creditors
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 in Classes 2, 3, and 4. There is no evidence that the District classified the unsecured

                                                                     14 creditors of Classes 2, 3, and 4 separately for the purpose of gerrymandering the vote.
                                Tel 714-966-1000




                                                                     15 See In re Barakat, 99 F.3d at 1525-1526. As the vote tabulation shows, the District

                                                                     16 obtained universal support for the Plan from those creditors who timely returned ballots,

                                                                     17 and the separate classification of Classes 2, 3, and 4 was not intended to create an

                                                                     18 impaired consenting class as one is not needed. See Golden Declaration. Therefore, the

                                                                     19 District was well within its discretion to separately classify Class 2, 3, and 4 for good

                                                                     20 business and economic reasons.

                                                                     21                         b.     Each Class Contains Only Substantially Similar Claims

                                                                     22           No creditor has objected to the classification of any class of creditors, and no

                                                                     23 creditor has asserted that the claims in Classes 1 through 5 are not substantially similar to

                                                                     24 the other claims in each such class. Substantially similar claims are those that “share

                                                                     25 common priority and rights against the debtor’s estate.” In re Greystone III Joint Venture,

                                                                     26 995 F.2d 1274, 1278 (5th Cir. 1991). The similarity of claims is not judged by comparing

                                                                     27 creditor claims, but rather the question is whether the claims in a class have the same or

                                                                     28 similar legal status in relation to the assets of the debtor. In re AOV Industries, Inc., 792
                                                                          1269962.1                                     11                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                             Case 16-10015                                               Doc 939



                                                                      1 F.2d 1140, 1150 (D.C. Cir. 1986). Each Class is comprised only of claims that are

                                                                      2 substantially similar to each other, and the Plan satisfies the requirements of Section

                                                                      3 1122(a). See Golden Declaration.

                                                                      4                 2.     The Plan Satisfies § 1129(b)

                                                                      5           Section 1129(b) authorizes the Court to confirm the Plan even if not all impaired

                                                                      6 classes have accepted the Plan, provided that the Plan has been accepted by at least one

                                                                      7 impaired class and that “the plan does not discriminate unfairly, and is fair and equitable,

                                                                      8 with respect to each class of claims or interests that is impaired under, and has not

                                                                      9 accepted, the plan.” 11 U.S.C. § 1129(b)(1). Because impaired Classes 1F, 1G, 1H, 2, 3,

                                                                     10 and 4 have voted to accept the Plan, the Plan has been accepted by at least one impaired

                                                                     11 non-insider class. See Golden Declaration.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           Section 1129(b)(2)(B) provides that, for a plan to be fair and equitable, unsecured
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 creditors may receive less than the value of their claims as of the effective date of a plan

                                                                     14 only if no class of junior claims or interests receives any distribution on account of their
                                Tel 714-966-1000




                                                                     15 claims or interests. 11 U.S.C. § 1129(b)(2)(B). Application of the absolute priority rule to

                                                                     16 unsecured creditors of a municipal debtor generally is not possible because, in chapter 9,

                                                                     17 there can be no junior class of equity interests, the class most commonly prevented from

                                                                     18 receiving or retaining property by the application of the absolute priority rule. See In re

                                                                     19 Corcoran Hosp. Dist., 233 B.R. 449, 458 (Bankr. E.D. Cal. 1999) (holding that the

                                                                     20 proposed chapter 9 plan did not implicate the absolute priority rule because there were no

                                                                     21 holders of equity interests in the debtor hospital). Rather, the requirement that a plan be

                                                                     22 fair and equitable as to unsecured creditors of a municipal debtor is satisfied when

                                                                     23 creditors receive “all that they can reasonably expect in the circumstances.” See Lorber v.

                                                                     24 Vista Irr. Dist., 127 F.2d 627, 639 (9th Cir. 1942) (collecting cases); cert. denied 323 U.S.

                                                                     25 784 (1944); see also West Coast Life Ins. Co. v. Merced Irr. Dist., 114 F.2d 654, 679 (9th

                                                                     26 Cir. 1940) (affirming confirmation of plan under municipal debtor provisions of Bankruptcy

                                                                     27 Act of 1898 when the plan payments were “all that could reasonably be expected in all the

                                                                     28 existing circumstances”). The municipality must still retain adequate funding to continue
                                                                          1269962.1                                    12                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                            Doc 939



                                                                      1 operations, because the chapter 9 debtor cannot be dismantled or liquidated. Corcoran,

                                                                      2 233 B.R. at 459; Collier ¶ 943.03[1][f][B].

                                                                      3           Here, the District is proposing to pay creditors what the District’s financial

                                                                      4 projections will allow, which is all that can reasonably be expected. Under the Plan,

                                                                      5 unsecured creditors in Classes 2, 3, and 4 will each receive a 12% distribution on their

                                                                      6 claims. The District does not have the financial resources to fully fund its unsecured

                                                                      7 creditors while continuing to retain sufficient funds to operate and provide medical

                                                                      8 services for the community. See Fife Declaration.

                                                                      9           Therefore, the District’s proposed 12% distribution to unsecured creditors is all that

                                                                     10 could be reasonably expected under the existing circumstances. See Fife Declaration.

                                                                     11 Therefore, the plan is fair and equitable.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           By its terms, Section 1129(b)(1) prohibits only unfair discrimination, not all
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 discrimination. In re Plant Insulation Co., 2012 Bankr. LEXIS 1716, at *27-28 (Bankr. N.D.

                                                                     14 Cal. Mar. 15, 2012); In re Aztec Co., 107 B.R. 585, 588-89 (Bankr. M.D. Tenn. 1989)
                                Tel 714-966-1000




                                                                     15 (same). Indeed, it is “necessarily inherent in the term ‘unfair discrimination’ . . . that there

                                                                     16 may be ‘fair’ discrimination in the treatment of classes of creditors.” In re Simmons, 288

                                                                     17 B.R. 737, 747-48 (Bankr. N.D. Tex. 2003) (citing 7 Collier on Bankruptcy ¶ 1129.04[3]

                                                                     18 (15th ed. 2002)). “By making ‘fair[ness]’ the touchstone of the legal standard, Congress

                                                                     19 eschewed any rigid mechanical test and instead made clear that courts should apply a

                                                                     20 flexible standard that takes all relevant circumstances into account.” Brinkley v. Chase

                                                                     21 Manhattan Mortg. & Realty Trust (In re LeBlanc), 622 F.2d 872, 879 (5th Cir. 1980).

                                                                     22           Here, no party has pointed to any unfair discrimination. No unsecured classes are

                                                                     23 receiving better treatment than any other unsecured class. The District has reached

                                                                     24 negotiated settlements with several creditors that are disclosed in the Plan and Disclosure

                                                                     25 Statement. See Golden Declaration. Because settlements are fundamental to the

                                                                     26 bankruptcy process, creditors who have settled with a debtor and agree to accept a plan

                                                                     27 or make other valuable concessions may receive more favorable treatment than non-

                                                                     28 settling creditors without running afoul of section 1129(b)(1)’s prohibition on unfair
                                                                          1269962.1                                      13                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                             Case 16-10015                                               Doc 939



                                                                      1 discrimination. Moreover, no creditor has objected to the separate classification or

                                                                      2 treatment of any creditor.

                                                                      3           In Corcoran, the court approved the separate classification and preferential

                                                                      4 treatment of the unsecured claim of a particular creditor, consistent with a settlement

                                                                      5 agreement with the debtor. The settlement agreement resolved ongoing litigation between

                                                                      6 the parties and enabled the debtor to propose a plan of adjustment under which it could

                                                                      7 both “devot[e] its resources to maintaining its hospital operations and [make] the

                                                                      8 payments under the [p]lan.” Corcoran, 233 B.R. at 456. The Corcoran court explained that

                                                                      9 “[i]f the debtor were forced to expend resources in continued litigation with [the settling

                                                                     10 creditor] . . . , it most likely would not have been able to propose a feasible, confirmable

                                                                     11 [p]lan.” Accordingly, “[g]iven the magnitude of [the creditor’s] compromise in the
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 [s]ettlement [a]greement, the court [wa]s unable to say that the disparate treatment of [the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 creditor] from the other unsecured creditors constitute[d] unfair discrimination.” Id. at 457.

                                                                     14 Similarly, in In re Western Real Estate Fund, Inc., 75 B.R. 580 (Bankr. W.D. Okla. 1987),
                                Tel 714-966-1000




                                                                     15 secured creditors objected to the debtors’ plan of reorganization because “those creditors

                                                                     16 who ha[d] settled with the debtors . . . obtain[ed] more favorable treatment than those

                                                                     17 creditors who ha[d] not settled.” Id. at 585. The court rejected this argument, stating:

                                                                     18 “[T]hat those creditors which have reached an accommodation with the debtors . . . are to

                                                                     19 receive differing treatment from that of the remaining creditors[] does not constitute

                                                                     20 impermissible discrimination.” Id. at 586. The court explained that denying confirmation of

                                                                     21 the plan “would discourage and remove any incentive for negotiation and resolution of

                                                                     22 differences prior to confirmation.” Id. Because the court believed that settlements or “work

                                                                     23 outs” are “fundamental to effective reorganization and rehabilitation,” it overruled the

                                                                     24 objections and held that the plan was not unfairly discriminatory. Id. Therefore, the Plan

                                                                     25 conforms with the cramdown requirements of 1129(b).

                                                                     26                        a.     The Plan Satisfies § 1129(b)(2) With Respect to Each

                                                                     27                               Nonvoting Creditor

                                                                     28
                                                                          1269962.1                                    14                       MEMORANDUM OF LAW
Filed 04/21/20                                                                                                Case 16-10015                                             Doc 939



                                                                      1           No creditor returned a timely ballot voting against the Plan. However, four classes

                                                                      2 of creditors did not vote on the Plan: classes 1A – Action Capital Corporation, 1B – Bank

                                                                      3 of the West/Thermo Fisher Financial Services, Inc., 1C – Canon Financial Services, Inc.,

                                                                      4 and 1D – Cardinal Health 110, LLC. Classes 1A, 1B, and 1C are impaired and could vote

                                                                      5 on the plan. As a result, despite no creditors voting against the Plan, classes 1A, 1B, and

                                                                      6 1C have not accepted the Plan. See Golden Declaration. Therefore, the Plan must satisfy

                                                                      7 § 1129(b)(2)(A) with respect to these classes.

                                                                      8           The Plan satisfies § 1129(b)(2)(A) with respect to each of the nonaccepting

                                                                      9 classes. See Golden Declaration. Section 1129(b)(2)(A) provides that:

                                                                     10
                                                                                  [w]ith respect to a class of secured claims, the plan provides –
                                                                     11
                                                                                  (i)(I) that the holders of such claims retain the liens securing such claims,
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           whether the property subject to such liens is retained by the debtor or
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                                  transferred to another entity, to the extent of the allowed amount of such
                                                                     13           claims; and

                                                                     14                  (II) that each holder of a claims of such claim receive on account of
                                                                                         such claim deferred cash payments totaling at least the allowed
                                Tel 714-966-1000




                                                                     15                  amount of such claim, of a value, as of the effective date of the plan,
                                                                                         of at least the value of such holder’s interest in the estate’s interest in
                                                                     16                  such property;

                                                                     17           (ii) for the sale, subject to section 363(k) of this title, of any property that is
                                                                                  subject to the liens securing such claims, free and clear of such liens, with
                                                                     18           such liens to attach to the proceeds of such sale, and the treatment of such
                                                                                  liens on proceeds under clause (i) or (iii) of this subparagraph; or
                                                                     19
                                                                                  (iii) for the realization by such holders of the indubitable equivalent of such
                                                                     20           claims.

                                                                     21

                                                                     22 11 U.S.C. § 1129(b)(2)(A). To be fair and equitable to each of these secured creditors, the

                                                                     23 District must either allow the secured creditor to retain its lien or pay the creditor the

                                                                     24 allowed amount of its secured claim, plus interest at a market rate.

                                                                     25           With respect to Class 1A – Action Capital Corporation, the Plan proposes to pay
                                                                     26 Action Capital Corporation the full amount of its secured claim, plus the remainder of its

                                                                     27 claim will be allowed as a general unsecured claim. Action Capital Corporation’s claim

                                                                     28 was secured by accounts receivable generated on or before January 31, 2015. The dollar
                                                                          1269962.1                                        15                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                             Case 16-10015                                             Doc 939



                                                                      1 amount of these accounts receivable is $0 and Action Capital Corporation’s claim is fully

                                                                      2 allowed as a general unsecured claim. Therefore, § 1129(b)(2)(A) is met with respect to

                                                                      3 Action Capital Corporation, which is receiving the value of its secured claim based upon

                                                                      4 the value of the collateral, and the rest of its claim is allowed as a general unsecured

                                                                      5 claim in Class 4.

                                                                      6           With respect to Class 1B – Bank of the West/Thermo Fisher Financial Services,

                                                                      7 Inc., the Plan proposes the District surrender the collateral that is the basis for the security

                                                                      8 of Bank of the West/Thermo Fisher Financial Services, Inc.’s claim, which is an Abbott

                                                                      9 iSTAT 1 Upgrade from 200 Series and the related equipment and documentation. The

                                                                     10 remainder of the Class 1B claim that exists after surrender of the collateral will be allowed

                                                                     11 as a general unsecured claim. Therefore, § 1129(b)(2)(A) is met with respect to Class 1B
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 because Class 1B is receiving the value of its secured claim based upon the value of the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 collateral, and the rest of its claim is allowed as a general unsecured claim in Class 4.

                                                                     14           With respect to Class 1C – Canon Financial Services, Inc., the Plan proposes the
                                Tel 714-966-1000




                                                                     15 District surrender the collateral that is the basis for the security of Canon Financial

                                                                     16 Services, Inc.’s claim which is certain office equipment. The remainder of the Class 1C

                                                                     17 claim that exists after surrender of the collateral will be allowed as a general unsecured

                                                                     18 claim. Therefore, § 1129(b)(2)(A) is met with respect to Class 1C because Class 1C is

                                                                     19 receiving the value of its secured claim based upon the value of the collateral, and the rest

                                                                     20 of its claim is allowed as a general unsecured claim in Class 4. See Golden Declaration.

                                                                     21                 3.     Section 1122(b): Class 5 is Reasonable and Necessary for

                                                                     22                        Administrative Convenience Purposes

                                                                     23           Section 1122(b) authorizes plans to create an administrative convenience class of

                                                                     24 general unsecured claims that are reduced to a specific amount. Class 5 is just such a

                                                                     25 class in that it allows Class 2, 3, and 4 general unsecured creditors who might receive

                                                                     26 less than $250 on their allowed claim to elect to receive the lesser of their allowed claim or

                                                                     27 $250. See Golden Declaration. The availability of Class 5 treatment will facilitate

                                                                     28 settlement with some of the District’s creditors, reducing the cost of liquidating and
                                                                          1269962.1                                    16                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                         Doc 939



                                                                      1 allowing claims after confirmation of the Plan. Class 5 meets the requirements of Section

                                                                      2 1122(b).

                                                                      3                 4.     Section 1123: The Plan Contains All Mandatory Provisions and

                                                                      4                        the Additional Permitted Provisions

                                                                      5           Section 1123(a) sets forth seven requirements which every chapter 11 plan must

                                                                      6 satisfy in order to be confirmed. The first five are incorporated into chapter 9:

                                                                      7 §§ 1123(a)(1)-(5). See 11 U.S.C. § 901(a). Section 901 also incorporates into chapter 9

                                                                      8 the permissive provisions of section 1123(b). As demonstrated below, the Plan fully

                                                                      9 complies with each of these mandatory and permissive provisions.

                                                                     10                        a.     Section 1123(a): Mandatory Plan Provisions

                                                                     11                               i)      Section 1123(a)(1): The Plan Designates Classes of
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                                       Claims
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           Section 1123(a)(1) requires a plan to designate classes of claims, other than claims

                                                                     14 of a kind specified in Sections 507(a)(2), 507(a)(3), or 507(a)(8), and classes of interests.
                                Tel 714-966-1000




                                                                     15 11 U.S.C. § 1123(a)(1). The Plan designates 5 classes of claims, none of which contain

                                                                     16 claims of the kind specified in Sections 507(a)(2), 507(a)(3), or 507(a)(8) and there are no

                                                                     17 classes of interests under the Plan as there are no equity holders in this Chapter 9 case.

                                                                     18 See Golden Declaration. Therefore, the Plan satisfies the requirements of Section

                                                                     19 1123(a)(1).

                                                                     20                               ii)     Section 1123(a)(2): The Plan Specifies the Classes that

                                                                     21                                       Are not Impaired

                                                                     22           The Plan complies with the requirements of Section 1123(a)(2) by specifying in

                                                                     23 Section IV of the Plan the classes of claims that are not impaired under the Plan. Class

                                                                     24 1D is unimpaired under the Plan and is deemed to have accepted the Plan. See Golden

                                                                     25 Declaration.

                                                                     26                               iii)    Section 1123(a)(3): The Plan Describes the Treatment

                                                                     27                                       of Impaired Classes

                                                                     28
                                                                          1269962.1                                    17                       MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                              Doc 939



                                                                      1           The Plan complies with the requirements of Section 1123(a)(3) in that the Plan

                                                                      2 specifies the treatment of impaired classes of claim. See Plan 16-25; Golden Declaration.

                                                                      3                               iv)    Section 1123(a)(4): The Plan Provides the Same

                                                                      4                                      Treatment for Each Claim or Interest Within a Class

                                                                      5           The Plan complies with the requirements of Section 1123(a)(4) in that the Plan

                                                                      6 provides the same treatment for each claim of a particular class. See Plan 16-25. Each

                                                                      7 class 1 claim receives its own treatment according to its specific class, and each creditor

                                                                      8 in Classes 2, 3, 4, and 5 receive the same treatment as each other creditor within such

                                                                      9 class. No party has objected to the Plan on the basis that it does not satisfy Section

                                                                     10 1123(a)(4). See Golden Declaration.

                                                                     11                               v)     Section 1123(a)(5): The Plan Includes Adequate Means
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                                      for Its Implementation
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           Section 1123(a)(5) requires that a plan provide adequate means for its

                                                                     14 implementation. The Plan sets forth the means for its implementation in Section VII. The
                                Tel 714-966-1000




                                                                     15 District will continue to operate pursuant to its normal services and the expanded services

                                                                     16 explained herein. The District will continue to collect funds from real property tax revenues

                                                                     17 and general operations. Additionally, the District plans on obtaining funding from (i) federal

                                                                     18 grants, (ii) the Los Angeles Department of Water and Power, and (iii) the Great Basin Air

                                                                     19 Pollution Control District. Finally, the District intends to issue revenue bonds, which will

                                                                     20 remain special revenues. The District believes that the above sources of revenue will be

                                                                     21 sufficient to fund the Plan. Fife Declaration.

                                                                     22           The Financial Projections show that the District will be able to meet Plan

                                                                     23 obligations while continuing to operate post-confirmation. The projected revenues and

                                                                     24 expenses in the Plan are reasonable projections and accord with recent financial data

                                                                     25 from the District since Spiers was hired as CEO. See Fife Declaration. The assumptions

                                                                     26 made in the Financial Projections are reasonable given the District’s position and ability to

                                                                     27 obtain other sources of revenue from operations. As a result, the requirements of §

                                                                     28 1123(a)(5) has been met.
                                                                          1269962.1                                      18                      MEMORANDUM OF LAW
Filed 04/21/20                                                                                                Case 16-10015                                             Doc 939



                                                                      1                        b.      Section 1123(b): Permitted Plan Provisions

                                                                      2                                i)      Section 1123(b)(1): Impairment/Nonimpairment

                                                                      3           Section 1123(b)(1) provides that a plan may impair or leave unimpaired any class

                                                                      4 of claims, secured or unsecured, or of interests. The Plan specifies which classes are

                                                                      5 impaired and which classes are unimpaired. See Plan 16-25; Golden Declaration.

                                                                      6                                ii)     Section 1123(b)(2): Assumption/Rejection of Executory

                                                                      7                                        Contracts and Unimpaired Leases

                                                                      8           Section 1123(b)(2) provides that a plan may, subject to Section 365, provide for the

                                                                      9 assumption, rejection, or assignment of an executory contract or unexpired lease not

                                                                     10 previously rejected. In compliance with this provision, the Plan provides in Section VI a

                                                                     11 description of which contracts and leases will be rejected, and assigned and/or assumed
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 pursuant to the Plan. No party has objected to the assumption, assignment, or rejection of
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 any executory lease. See Golden Declaration.

                                                                     14                                iii)    Section 1123(b)(3): Claims Belonging to Debtor
                                Tel 714-966-1000




                                                                     15           Section 1123(b)(3) provides that a plan may provide for the settlement or

                                                                     16 adjustment of any claim or interest belonging to the debtor, or the retention and

                                                                     17 enforcement by the debtor of any such claim or interest. The Plan specifies in Section VIII

                                                                     18 that the District shall retain all of its claims, causes of action, rights of recovery, rights of

                                                                     19 offset, recoupment rights to refunds, and similar rights. See Golden Declaration.

                                                                     20                 5.     Section 1129(a)(2): The District Has Complied With the

                                                                     21                        Applicable Provisions of Title 11

                                                                     22           Section 1129(a)(2) provides that a plan may be confirmed only if the plan

                                                                     23 proponent complies with the applicable provisions of title 11. The principal purpose of

                                                                     24 Section 1129(a)(2) is to require that the court ascertain whether the debtor has complied

                                                                     25 with Section 1125, which requires that the Court approve a disclosure statement

                                                                     26 containing adequate information before acceptances of a plan may be solicited. See In re

                                                                     27 Connector 2000 Ass’n, Inc., 337 B.R. 752, 763 (Bankr. D.S.C. 2011); In re Toy & Sports

                                                                     28 Warehouse, Inc., 37 B.R. 141, 149 (Bankr. S.D.N.Y. 1984) (“the proponent must comply
                                                                          1269962.1                                      19                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                             Case 16-10015                                             Doc 939



                                                                      1 with the ban on postpetition solicitation of the plan unaccompanied by a written disclosure

                                                                      2 statement approved by the court in accordance with Code §§ 1125 and 1126”); 6 Collier ¶

                                                                      3 943.03[1][a]. Section 1125(b) provides that a proponent may not solicit acceptances of its

                                                                      4 plan unless, at or before the time of such solicitation, there is transmitted to the solicitee

                                                                      5 both a copy of the plan and a court-approved disclosure statement. See 11 U.S.C. §

                                                                      6 1125(b); Duffy v. U.S. Trustee (In re Cal. Fid.), 198 B.R. 567, 571 (B.A.P. 9th Cir. 1996).

                                                                      7           By order dated March 16, 2020 [Dkt. 917], the Court approved the Disclosure

                                                                      8 Statement for mailing to all creditors. On or prior to March 17, 2020, the District provided

                                                                      9 notice of the Confirmation Hearing to, and served a copy of the Disclosure Statement,

                                                                     10 Plan, and related exhibits and declarations on all creditors. See Golden Declaration. The

                                                                     11 District has complied with the requirements of Section 1129(a)(2).
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                 6.     Section 1129(a)(3): The District Has Proposed the Plan in Good
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                        Faith and Not by Any Means Forbidden by Law

                                                                     14           Section 1129(a)(3) requires that a plan must be proposed in good faith and not by
                                Tel 714-966-1000




                                                                     15 any means forbidden by law. “What constitutes ‘good faith’ is determined on a case by

                                                                     16 case basis, based upon the totality of the circumstances. The determination of what

                                                                     17 constitutes ‘good faith’ based upon the totality of the circumstances in a particular case

                                                                     18 will necessarily be a sui generis face dependent exercise.” 6 Collier ¶ 943.03[1][b].

                                                                     19 Generally, a plan is proposed in good faith if there is a likelihood that the plan will achieve

                                                                     20 a result consistent with the standards prescribed under the Bankruptcy Code. See

                                                                     21 Platinum Capital, Inc. v. Sylmar Plaza, L.P. (In re Sylmar Plaza, L.P.), 314 F.3d 1070,

                                                                     22 1074 (9th Cir. 2002). It also requires a fundamental fairness in dealing with one’s

                                                                     23 creditors, see Sandra L. Stolrow, Inc. v. Stolrow’s, Inc. (In re Stolrow’s Inc.), 84 B.R. 167,

                                                                     24 172 (B.A.P. 9th Cir. 1988), though that a creditor’s contractual rights are adversely

                                                                     25 affected does not by itself warrant a bad faith finding. Sylmar Plaza, 314 F.3d at 1075.

                                                                     26           In assessing whether a plan was proposed in good faith, the Mount Carbon court

                                                                     27 determined that the test was whether the Plan allowed an insolvent municipality to

                                                                     28 restructure its debts in order to continue to provide public services.” Mount Carbon Metro.
                                                                          1269962.1                                    20                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                             Doc 939



                                                                      1 Dist., 242 B.R. 18, 41 (Bankr. D. Colo. 1999). The District’s objective in proposing the

                                                                      2 Plan is to restructure its debts and continue providing services to the community, and this

                                                                      3 Plan achieves that result. See Fife Declaration.

                                                                      4           The Plan satisfies the good faith standard. As demonstrated by the records of this

                                                                      5 Court and the facts discussed in the Disclosure Statement and herein, ever since the

                                                                      6 District filed its petition for relief under Chapter 9, the District’s actions have demonstrated

                                                                      7 good faith. Furthermore, the fact that the Plan is a consensual plan strongly indicates

                                                                      8 good faith in the proposal of the Plan. The District’s management team and its outside

                                                                      9 professionals have devoted significant time to negotiating with the District’s creditors to

                                                                     10 settle litigation and resolve claims and disputes. The Plan is the result of these arms-

                                                                     11 length negotiations among various creditors and the District. See Golden Declaration.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 Therefore, the District has satisfied the requirements of Section 1129(a)(3).
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                  7.     Section 1129(a)(6): The District is Not Subject to the Jurisdiction

                                                                     14                         of Any Government Regulatory Commission Regarding Its Rates
                                Tel 714-966-1000




                                                                     15           The District is not subject to any governmental rate-setting commission and,

                                                                     16 therefore, Section 1129(a)(6) is not applicable.

                                                                     17                  8.     Section 1129(a)(8): The Plan Has Not Been Accepted by All

                                                                     18                         Classes Whose Acceptance is Required

                                                                     19           Section 1129(a)(8) requires that each class of claims or interests has accepted a

                                                                     20 plan or that such class is not impaired under a plan. An impaired class of claims accepts

                                                                     21 the plan if the holders of at least two-thirds in dollar amount and more than one-half

                                                                     22 number, in each case of only the voted claims, vote to accept the plan. 11 U.S.C. §

                                                                     23 1126(f). A class which is not impaired is deemed to have accepted the plan. See 11

                                                                     24 U.S.C. § 1126(f).

                                                                     25           As reflected in the Adele Declaration consisting of the ballot tabulation, no classes

                                                                     26 voted against the Plan. The only ballots timely received were votes in favor of the Plan.

                                                                     27 See Adele Declaration. However, the impaired Classes 1A, 1B, and 1C did not return a

                                                                     28 vote. See Adele Declaration. Therefore, Classes 1A, 1B, and 1C did not vote in favor of
                                                                          1269962.1                                     21                       MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                           Doc 939



                                                                      1 the Plan and have not accepted the Plan. Nevertheless, as set forth above, the Plan may

                                                                      2 still be confirmed as it satisfies the “cramdown” provisions of § 1129(b). See Golden

                                                                      3 Declaration.

                                                                      4           Class 1D is unimpaired and thus is deemed to have accepted the plan. See 11

                                                                      5 U.S.C. § 1126(f).

                                                                      6                 9.     Section 1129(a)(10): The Plan Has Been Accepted by an Impaired

                                                                      7                        Class

                                                                      8           Section 1129(a)(10) requires that at least one class of claims that is impaired under

                                                                      9 the plan accept the plan, determined without including acceptances of the plan by any

                                                                     10 insider. Class 1E (1 vote in favor, 0 votes against), Class 1F (1 in favor, 0 against), Class

                                                                     11 1G (1 in favor, 0 against), Class 1H (2 in favor, 0 against), Class 2 (3 in favor, 0 against),
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 Class 3 (2 in favor, 0 against), Class 4 (14 in favor, 0 against), and Class 5 (3 in favor, 0
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 against) each was an impaired class that voted in favor of the Plan. See Adele

                                                                     14 Declaration. None of the above classes is an insider of the District. See Golden
                                Tel 714-966-1000




                                                                     15 Declaration.

                                                                     16           B.    The Plan Complies with the Provisions of Chapter 9 in Sections 941,

                                                                     17                 942, and 943(b)

                                                                     18           Aside from the provisions of chapter 11 that are incorporated into chapter 9 through

                                                                     19 Section 943(b)(1), chapter 9 has provisions that specifically address the plan of

                                                                     20 adjustment. See 6 Collier ¶ 943.03[2]. These sections are Sections 941, 942, and 943(b).

                                                                     21           Section 941 requires that the plan be proposed by the debtor, and Section 942

                                                                     22 governs modifications of the plan. See id.; In re Connector 2000 Ass’n, 447 B.R. at 764.

                                                                     23 The Plan meets the requirement Section 941. The Plan additionally meets the

                                                                     24 requirement of Section 942.

                                                                     25                 1.     The Plan Satisfies the Requirements of Section 943(b)

                                                                     26           Section 943(b) provides that the Court shall confirm the Plan if the seven conditions

                                                                     27 contained therein are met.

                                                                     28                        a.      Compliance with Section 943(b)(1)
                                                                          1269962.1                                    22                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                                     Case 16-10015                                                       Doc 939



                                                                      1             Section 943(b)(1) requires that the Plan must meet the requirements of chapter 11

                                                                      2 made applicable to chapter 9. The District has shown herein the Plan’s compliance with

                                                                      3 applicable chapter 11 provisions, therefore the Plan complies with Section 943(b)(1). See

                                                                      4 supra Section III.A.

                                                                      5                             b.       Compliance with Section 943(b)(2)

                                                                      6             Section 943(b)(2) requires the Plan comply with the plan confirmation requirements

                                                                      7 expressly provided in chapter 9. The District has shown herein the Plan’s compliance with

                                                                      8 applicable chapter 9 provisions, therefore the Plan complies with Section 943(b)(2). See

                                                                      9 Golden Declaration.

                                                                     10                             c.       Compliance with Section 943(b)(3)

                                                                     11             Section 943(b)(3) requires that all amounts to be paid by the District or by any
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 person for services or expenses in this case have been fully disclosed and are
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 reasonable. While this section requires the disclosure of payments to be made by the

                                                                     14 District, “it does not authorize the allowance of, or require the payment of, compensation
                                Tel 714-966-1000




                                                                     15 for services provided to, or reimbursement of expenses incurred by, the debtor. The

                                                                     16 debtor’s obligation to pay for services rendered and expenses incurred is governed by

                                                                     17 non-bankruptcy law.” Collier ¶ 943.03[3]. The District’s Disclosure Statement discloses the

                                                                     18 amount of fees owed to professionals from the Petition Date through the filing of the

                                                                     19 Disclosure Statement.5 See Golden Declaration.

                                                                     20             The District is making a nonmaterial modification to the Plan and Disclosure

                                                                     21 Statement whereby, each professional is authorized to file a request for a court

                                                                     22 determination of reasonableness of its fees by Friday, April 24, 2020, in order to allow the

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                              5
                                                                                  The District does not consent to the Bankruptcy Court adjudicating whether any other individual or
                                                                     27 entity constitutes a Professional or may assert a Professional Claim. The District solely consents to the
                                                                          Bankruptcy Court adjudicating the reasonableness of the services rendered and costs incurred by the
                                                                     28 Professionals for which compensation and/or reimbursement is sought.
                                                                          1269962.1                                              23                           MEMORANDUM OF LAW
Filed 04/21/20                                                                                                     Case 16-10015                                                             Doc 939



                                                                      1 Court to determine reasonableness of professional fees.67 All professionals and the

                                                                      2 District have agreed to this nonmaterial modification. The additional 5 days will not

                                                                      3 prejudice any other creditors as the amount of the professional fees was already

                                                                      4 disclosed. The Plan as modified still satisfies the confirmation requirements set forth in 11

                                                                      5 U.S.C. §§ 1122, 1123, and 1129.

                                                                      6                             d.      Compliance with Section 943(b)(4)

                                                                      7           Section 943(b)(4) prevents confirmation of a plan of adjustment that requires the

                                                                      8 debtor to take any action prohibited by law. This section is intended to prevent chapter 9

                                                                      9 debtors from using chapter 9 cases for the purpose of circumventing compliance with

                                                                     10 state law after confirmation. See In re Sanitary & Improvement Dist. No. 7, 98 B.R. 970

                                                                     11 (Bankr. D. Neb. 1989); Collier ¶ 943.03[4]. The District intends to comply with all laws,
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 regulations, and ordinances following confirmation, and nothing in the Plan proposes an
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 action in violation of existing applicable laws. Accordingly, the District has satisfied the

                                                                     14 requirements of Section 943(b)(4).
                                Tel 714-966-1000




                                                                     15                             e.      Compliance with Section 943(b)(5)

                                                                     16

                                                                     17
                                                                             6
                                                                     18        The Plan currently provides that requests for a determination of reasonableness of professional claims
                                                                          must be filed 30 days before confirmation (i.e., April 19, 2020).
                                                                     19           7
                                                                                      A plan proponent may modify the plan, without leave of court, anytime prior to confirmation. See
                                                                          11 U.S.C. § 1127(a). The plan as modified, must meet the requirements of §§ 1122, 1123 and 1125 of the
                                                                     20   Bankruptcy Code. See 11 U.S.C. § 1127(a). FRBP 3019 expressly authorizes the modification of a plan
                                                                          after acceptance, but prior to confirmation, without the resolicitation of votes. FRBP 3019 provides, in
                                                                     21   relevant part, that:
                                                                                   If the court finds after hearing . . . that the proposed modification does not adversely change
                                                                     22            the treatment of the claim of any creditor or the interest of any equity security holder who has
                                                                                   not accepted in writing the modification, it shall be deemed accepted by all creditors and
                                                                     23            equity security holders who have previously accepted the plan.
                                                                                  The term “adverse change” is not defined by the Bankruptcy Code or the Bankruptcy Rules.
                                                                     24 However, courts hold that an adverse change must also be “material” before additional disclosure and
                                                                          solicitation are required. See In re American Solar King Corp., 90 B.R. 808, 823 (Bankr. W.D. Tex. 1988).
                                                                     25 “A modification is material if it so affects a creditor or interest holder who accepted the plan that such entity,
                                                                          if it knew of the modification, would be likely to reconsider its acceptance.” Id. at 824 (citation omitted). In
                                                                     26 sum, a plan may be modified prior to confirmation without a new disclosure statement and the resolicitation
                                                                          of votes, if the modification does not materially and adversely affect the rights of creditors who accepted the
                                                                     27 plan. See In re Rhead, 179 B.R. 169, 176 (Bankr. D. Ariz. 1995) (stating that a new disclosure statement
                                                                          and resolicitation of votes are required only if the proposed modification is material); see also American
                                                                     28 Solar King, 90 B.R. at 823 (same).
                                                                          1269962.1                                               24                              MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                              Doc 939



                                                                      1           No creditor filed objection to the Plan as of the date of the filing of this Motion. As a

                                                                      2 result, none of the creditors have objected to the priority afforded any claims under the

                                                                      3 Plan, or lack thereof. Section 943(b)(5) provides that a plan cannot be confirmed unless it

                                                                      4 provides for the payment in full in cash on the effective date of the plan of all claims

                                                                      5 specified in Section 507(a)(2). Section 507(a)(2) in turn references (i) claims of any

                                                                      6 Federal Reserve bank for loans authorized under section 13(3) of the Federal Reserve

                                                                      7 Act, (ii) fees and charges assessed against the estate under chapter 123 of title 28 of the

                                                                      8 U.S. Code, and (iii) administrative claims allowed under Section 503(b). The District is not

                                                                      9 aware of any claims based upon Federal Reserve bank loans authorized under section

                                                                     10 13(3) of the Federal Reserve Act, or fees and charges assessed under chapter 123 of title

                                                                     11 28.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           Administrative claims pursuant to 507(a)(2) are extremely limited in chapter 9.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Administrative expenses in chapter 9 are narrowly construed. In re Orange County, 179

                                                                     14 B.R. 195, 201 (Bankr. C.D. Cal. 1995); Microsoft Corp. v. DAK Indus., Inc. (In re DAK
                                Tel 714-966-1000




                                                                     15 Indus., Inc.), 66 F.3d 1091, 1094 (9th Cir. 1995). In order to be entitled to administrative

                                                                     16 priority, (1) the claimant must be a creditor; and (2) the creditor must have made a

                                                                     17 substantial contribution to the chapter 9 case. Cellular 101, Inc. v. Channel

                                                                     18 Communications, Inc. (In re Cellular 101, Inc.), 377 F.3d 1092, 1096 (9th Cir. 2004).

                                                                     19 Moreover, even if a claimant can establish that it made a substantial contribution to a case

                                                                     20 under Chapter 9, the amount of its administrative claim is limited to the actual necessary

                                                                     21 expense incurred by that creditor. See In re Connolly North America, LLC, 802 F.3d 810

                                                                     22 (6th Cir. 2015). Therefore, the only allowed administrative expenses pursuant to section

                                                                     23 507(a)(2) are for claims incurred by a creditor making a substantial contribution to the

                                                                     24 chapter 9 case.

                                                                     25           To the extent that § 503(b)(1)(A) is implicated as a basis for administrative priority

                                                                     26 with respect to any claim, there are no administrative claims that arise from § 503(b)(1)(A)

                                                                     27 in chapter 9. Section 503(b)(1)(A) states that “there shall be allowed administrative

                                                                     28 expenses, other than claims allowed under section 502(f) of this title, including---(1)(A) the
                                                                          1269962.1                                      25                         MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                            Doc 939



                                                                      1 actual, necessary costs and expenses of preserving the estate including—(i) wages,

                                                                      2 salaries, and commissions for services rendered after the commencement of the case. . .

                                                                      3 .” 11 U.S.C. § 503(b)(1)(A). There is no bankruptcy estate in chapter 9. Smith v. Kennedy

                                                                      4 (In re Smith), 235 F.3d 472, 477-478 (9th Cir. 2000); In re JZ L.L.C., 371 B.R. 412, 419

                                                                      5 n.4 (9th Cir. B.A.P. 2007); In re Jefferson County, Ala., 484 B.R. 427, 460 (Bankr. N.D.

                                                                      6 Alabama 2012); In re Valley Health System, 429 B.R. 692 (Bankr. C.D. Cal. 2010); In re

                                                                      7 City of Vallejo, 403 B.R. 72, 78 n.2 (Bankr. E.D. Cal. 2009). Therefore, there are no

                                                                      8 administrative claims pursuant to § 503(b)(1)(A) in chapter 9 bankruptcies since there, by

                                                                      9 definition, cannot be any preservation of the estate, since none exists.

                                                                     10           This conclusion is in line with the only legal authority on the issue. Ongoing

                                                                     11 operating expenses (generally found to be administrative claims in Chapter 11 cases
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 pursuant to 11 U.S.C. § 503(b)(1)(A)) are not included as administrative expenses. In re
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 New York City OffTrack Betting Corp., 434 B.R. 131, 142 (Bankr. S.D.N.Y. 2010)

                                                                     14 (“Because a chapter 9 debtor's property remains its own and does not inure into a
                                Tel 714-966-1000




                                                                     15 bankruptcy estate as provided by section 541 of the Bankruptcy Code, there can be no

                                                                     16 administrative expenses for ‘the actual and necessary costs of preserving the estate’ as

                                                                     17 contemplated by section 503(b)(1)(A) of the Bankruptcy Code.”). Leading treatises agree

                                                                     18 that operating expenses (i.e. “actual, necessary costs and expenses of preserving the

                                                                     19 estate”) are not entitled to administrative priority in Chapter 9. Id. at 142 (“Collier observes

                                                                     20 that because there is no estate in a chapter 9 case, administrative expense claims under

                                                                     21 section 503 must be limited to ‘expenses incurred in connection with the chapter 9 case

                                                                     22 itself’ and not operating expenses. 6 COLLIER ON BANKRUPTCY ¶ 901.04[13][a]. Norton

                                                                     23 agrees, observing in passing that no operating administrative expenses are permitted in a

                                                                     24 chapter 9 bankruptcy case. 5 WILLIAM J. NORTON, JR. WILLIAM L. NORTON III, NORTON

                                                                     25 BANKRUPTCY LAW AND PRACTICE § 90:3."). This conclusion is consistent with, and indeed is

                                                                     26 mandated by § 904, which prevents the Court from exercising jurisdiction over a

                                                                     27 municipality’s use of its revenues, absent the municipality’s consent. Ass’n of Retired

                                                                     28 Employees of the City of Stockton v. City of Stockton (In re City of Stockton), 478 B.R. 8,
                                                                          1269962.1                                     26                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                               Case 16-10015                                                 Doc 939



                                                                      1 13 (Bankr. E.D. Cal. 2012); In re Valley Health Sys., 429 B.R. 692, 714 (Bankr. C.D. Cal.

                                                                      2 2010).

                                                                      3           Advanced Medical Personnel Services filed proof of claim no. 53 for an

                                                                      4 administrative claim. The District disputes the administrative priority for the claim and will

                                                                      5 be filing an objection to Advanced Medical Personnel Services’ claim of priority.

                                                                      6 Additionally, Canon Financial Services filed an administrative claim on April 14, 2020,

                                                                      7 which the Court has indicated a motion needs to be filed and set for hearing. To the extent

                                                                      8 such a motion is filed, the District will so oppose and if no motion is filed, the District will

                                                                      9 object to the claim. Finally, on April 17, 2020, creditor Delta Flex Travelers, LLC, filed a

                                                                     10 request for an administrative claim, and set a hearing on the same for May 19, 2020 at

                                                                     11 9:00 a.m. The District has reviewed the request for an administrative claim, and will
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 oppose the request. See Golden Declaration.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           The Plan’s treatment of claims arising under Section 503(b) is consistent with the

                                                                     14 bankruptcy code. No party has raised any objection to the treatment of any post-petition
                                Tel 714-966-1000




                                                                     15 claim under the Plan or the limited scope of administrative priority provided under the

                                                                     16 Plan. See Golden Declaration. As a result, the Plan satisfies the requirements of Section

                                                                     17 943(b)(5).

                                                                     18                         f.     Compliance with Section 943(b)(6)

                                                                     19           Section 943(b)(6) requires that any regulatory or electoral approval necessary

                                                                     20 under applicable non-bankruptcy law in order to carry out any provision of the plan has

                                                                     21 been obtained, or such provision is expressly conditioned un such approval. The District

                                                                     22 does not need to obtain any regulatory or electoral approval under applicable non-

                                                                     23 bankruptcy law in order to carry out the provisions of the Plan. Thus, the Plan satisfies the

                                                                     24 requirements of Section 943(b)(6).

                                                                     25           C.     The Plan is in the Best Interests of Creditors and is Feasible (Section

                                                                     26                  943(b)(7))

                                                                     27           Section 943(b)(7) requires that the court find that “the plan is in the best interests of

                                                                     28 creditors and is feasible.” 11 U.S.C. § 943(b)(7). As described below, the Plan is in the
                                                                          1269962.1                                      27                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                               Doc 939



                                                                      1 best interest of creditors because the District has proposed a Plan that is a far better

                                                                      2 alternative for the District’s creditors, collectively, than dismissal of the chapter 9 case.

                                                                      3 The Plan is feasible because the District’s long-range financial plan demonstrates the

                                                                      4 District’s ability to make the payments required under the Plan and still continue to provide

                                                                      5 healthcare services.

                                                                      6           The Plan is far better than any alternative. The District has a fundamental duty to

                                                                      7 its residents to provide them with healthcare critical access services. The principal

                                                                      8 purpose of a chapter 9 debt restructuring is the continued provision of public services. In

                                                                      9 re Mount Carbon Metro. Dist., 242 B.R. 18, 34 (Bankr. D. Colo. 1999). Unlike other

                                                                     10 chapters of the Bankruptcy Code, chapter 9 does not attempt to balance the rights of the

                                                                     11 debtor and its creditors, but rather attempts to first meet the special needs of a municipal
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 debtor. In re Richmond Unified Sch. Dist., 133 B.R. 221, 225 (Bankr. N.D. Cal. 1991).
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Chapter 9 is designed to assist municipalities in providing vital government services by

                                                                     14 “providing the debtor with an array of bankruptcy powers to enable it to achieve financial
                                Tel 714-966-1000




                                                                     15 rehabilitation with very few, if any, corresponding limitations and duties of the type to

                                                                     16 which a Chapter 11 debtor is subject.” Id. at 224.

                                                                     17           In proposing a chapter 9 plan for the adjustment of debts, the “debtor must retain

                                                                     18 sufficient funds with which to operate and to make necessary improvements in and to

                                                                     19 maintain its facilities.” Collier ¶ 943.03[7][a]. To hold otherwise would be to place creditor

                                                                     20 recoveries over the health of the District’s residents, which would be antithetical to the

                                                                     21 purposes of chapter 9. See Mount Carbon, 242 B.R. at 41 (holding that a chapter 9 plan

                                                                     22 was not proposed in good faith and was not feasible because it provided for the

                                                                     23 satisfaction of debt over the provision of governmental services; stating that the legislative

                                                                     24 purpose underlying chapter 9 “is to allow an insolvent municipality to restructure its debts

                                                                     25 in order to continue to provide public services”); In re Barnwell Cnty. Hosp., 459 B.R. 903,

                                                                     26 907 (Bankr. D.S.C. 2011) (purpose of chapter 9 is to allow municipalities the opportunity

                                                                     27 to remain in existence through debt adjustment); New Magma Irr. & Drainage Dist. V. Bd.

                                                                     28
                                                                          1269962.1                                     28                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                              Doc 939



                                                                      1 Of Supervisors (In re New Magma Irr. & Drainage Dist.), 193 B.R. 528, 532 (Bankr. D.

                                                                      2 Ariz. 1994) (ultimate purpose of chapter 9 is to beneficially affect the debtor’s citizens).

                                                                      3           Courts assessing plans of adjustment in chapter 9 have emphasized the unique

                                                                      4 need to consider the general municipal welfare when addressing issues of plan

                                                                      5 confirmation. See e.g., Corcoran, 233 B.R. at 454 (describing the area’s economic woes

                                                                      6 and noting that “[t]he hospital is very important to the community of Corcoran” and that it

                                                                      7 was “an essential element to the survival of Corcoran as a community”); Barnwell, 471

                                                                      8 B.R. at 869 (“[O]f particular importance to the Court is that the Plan preserves the

                                                                      9 availability of healthcare services to citizens and patients in the County”). An overarching

                                                                     10 goal of chapter 9 is to relieve the municipality’s residents from the effects of further

                                                                     11 declining services caused by the enormity of the claims pending against the District, by
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 restructuring that debt. Collier ¶ 943.03[7][a].
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                  1.     The Plan is in the Best Interests of the District’s Creditors

                                                                     14           Given the clear purposes of chapter 9, the best interests of creditors test of Section
                                Tel 714-966-1000




                                                                     15 943(b)(7) requires the Court to make a determination of whether or not the plan as

                                                                     16 proposed is better than the alternatives. In re Sanitary & Improvement Dist., No. 7, 98

                                                                     17 B.R. 970, 974 (Bankr. D. Neb. 1989). This is a low standard, and any possibility of a

                                                                     18 payment under a chapter 9 plan is often perceived by creditors as a better alternative than

                                                                     19 dismissal. Mount Carbon, 242 B.R. at 34. Since liquidation of a municipality is not

                                                                     20 contemplated under chapter 9, and dismissal of the case is the only real alternative to

                                                                     21 confirmation of a plan, courts require the municipal debtor to show that its plan of

                                                                     22 adjustment is a better alternative to the creditors than dismissal of the case. Cnty. Of

                                                                     23 Orange v. Merril Lynch & Co. (In re Cnty. Of Orange), 191 B.R. 1005, 1020 (Bankr. C.D.

                                                                     24 Cal. 1996); Collier ¶ 943.03[7].

                                                                     25           Unlike the best interests test under chapter 11, where a plan proponent must show

                                                                     26 that each objecting creditor will receive under the plan at least as much as the creditor

                                                                     27 would receive in a chapter 7 liquidation, no such comparison is available in chapter 9

                                                                     28 because municipalities cannot be liquidated. Therefore, the best interests test in chapter 9
                                                                          1269962.1                                     29                       MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                               Doc 939



                                                                      1 compares what creditors, as a group, receive under the plan, compared to what they

                                                                      2 could receive if the case were dismissed.

                                                                      3                         a.     Creditors Will Receive More Under the Plan Than If the Case

                                                                      4                                Was Dismissed

                                                                      5           The only alternative to confirmation of the Plan is dismissal of the case. That result

                                                                      6 would be chaos because creditors would be forced to fend for themselves in a frenetic

                                                                      7 scramble to litigate their claims and attempt to collect (ultimately futilely) on the District. As

                                                                      8 the Supreme Court held in the chapter 9 case of Faitoute Iron & Steel Co. v. City of

                                                                      9 Asbury Park, 316 U.S. 502, 510 (1942), this “policy of every man for himself is destructive

                                                                     10 of the potential resources upon which rests the taxing power which in actual fact

                                                                     11 constitutes the security for unsecured obligations outstanding to a city.” The race to the
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 courthouse is not a viable alternative. “The experience of the two modern periods of
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 municipal defaults, after the depressions of ’73 and ’93, shows that the right to enforce

                                                                     14 claims against the city through mandamus is the empty right to litigate.” Id.
                                Tel 714-966-1000




                                                                     15           The District submits that the Plan provides the District’s creditor with recoveries

                                                                     16 greater than they would obtain outside of a bankruptcy case. The creditors appear to have

                                                                     17 also recognized this, and have overwhelming voted in favor of the Plan. See Adele

                                                                     18 Declaration. The Plan has no opposition or objection, and has been achieved after arms-

                                                                     19 length negotiations between represented parties. The deals and agreements entered into

                                                                     20 by the District have, as a result, allowed the District to formulate a plan whereby the

                                                                     21 District will remain operating while effectuating a significant distribution to unsecured

                                                                     22 creditors. Additionally, the District has worked with its secured creditors and others to

                                                                     23 work on payment plans whereby the District will repay significant amounts on all of its

                                                                     24 other debt. As a result of the District’s efforts throughout the course of the bankruptcy

                                                                     25 case, the District’s operations have improved and the District has shown sustained growth

                                                                     26 and profitability since Spiers’ hiring. See Fife Declaration. The District’s cash on hand is

                                                                     27 minimal compared to the District’s projected payments from operations throughout the

                                                                     28 Plan. The District estimates that it will generate approximately $15,000,000 per year by
                                                                          1269962.1                                     30                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                                Doc 939



                                                                      1 2026, and will be able to use these operations to fund the Plan. See Fife Declaration.

                                                                      2 Furthermore, the District is projected to receive revenue from other sources that can be

                                                                      3 used to fund the Plan. As a result, the District will be able to make such a distribution to

                                                                      4 creditors as proposed by the Plan only due to the ability of the District to continue

                                                                      5 operating. See Fife Declaration.

                                                                      6           As a result, dismissal would not be in the best interests of creditors. The District

                                                                      7 has achieved various settlements and agreements that are contingent upon the

                                                                      8 confirmation of the Plan. In the case of dismissal, the District would be subject to various

                                                                      9 litigation as a result of the failure to effectuate such agreements. See Golden Declaration.

                                                                     10 Between such litigation and the secured debts on the District’s assets and real property,

                                                                     11 the District would not be able to operate and unsecured creditors would likely receive very
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 little, if anything, on behalf of their legitimate claims. The District’s current assets are
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 minimal compared to the payments proposed through the Plan. See Fife Declaration.

                                                                     14           The Plan easily passes muster as a “reasonable effort” to satisfy the claims of the
                                Tel 714-966-1000




                                                                     15 District’s creditors, and the Plan is certainly in the best interests of creditors compared to

                                                                     16 dismissal of the chapter 9 case.

                                                                     17                  2.     The Plan is Feasible

                                                                     18           A chapter 9 is feasible if it shows that the debtor can make the payments promised

                                                                     19 under the plan and maintain post-confirmation operations. Collier ¶ 943.03[7][b]. For the

                                                                     20 Court to find that the District’s Plan is feasible, the District needs not prove that success is

                                                                     21 guaranteed; rather, it must establish that the assumptions and projections underlying the

                                                                     22 Plan are reasonable and that, as a result the Plan is more likely than not to succeed.

                                                                     23 Prime Healthcare Mgmt., Inc. v. Valley Health Sys. (In re Valley Health Sys.), 429 B.R.

                                                                     24 692, 711 (Bankr. C.D. Cal. 2010) (chapter 9 plan is feasible if “it offers a reasonable

                                                                     25 prospect of success and is workable”). To prove that the Plan is feasible, the District must

                                                                     26 show that the District will be able to both maintain healthcare services at the level it

                                                                     27 deems necessary to the continued viability of the District, and make payments set forth in

                                                                     28 the Plan. See e.g., Mount Carbon, 242 B.R. at 34-35; Corcoran Hosp. Dist., 233 B.R. at
                                                                          1269962.1                                      31                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                             Doc 939



                                                                      1 453-454 (finding that chapter 9 plan was feasible based on reliable testimony that the

                                                                      2 debtor would be able to make the payments provided under the plan and that the plan

                                                                      3 was based on reasonable projections of future income and expenses); In re Connector

                                                                      4 2000 Ass’n, 447 B.R. 752, 765-766 (Bankr. D.S.C. 2011) (chapter 9 plan was feasible

                                                                      5 based on reasonable projections regarding debtor’s ability to make payments under the

                                                                      6 plan).

                                                                      7           Here, the District’s financial projections attached as Exhibit 4 to the Plan represents

                                                                      8 just the sort of balance that Congress intended the feasibility test to achieve. In preparing

                                                                      9 its financial projections, the District considered as many contingencies as possible in order

                                                                     10 to develop the most realistic revenue and expense projections it could. See Fife

                                                                     11 Declaration. Where necessary, the District retained outside professionals with relevant
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 expertise and incorporated their input into the financial projections.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           The financial projections are a set of projections that project revenues and

                                                                     14 expenditures, anticipated cost savings and future revenue enhancement actions
                                Tel 714-966-1000




                                                                     15 necessary for the District to remain cash and budget solvent while providing an adequate

                                                                     16 level of healthcare to the District’s residents while at the same time providing for the

                                                                     17 District’s legitimate creditors. The beginning cash balance is based upon the District’s

                                                                     18 books and records, and the projected expenditures and revenues are taken from recent

                                                                     19 actual data, to capture an accurate actual financial situation of the District while

                                                                     20 incorporating the recent changes to the District’s operations that have led to substantial

                                                                     21 increase in revenue with a corresponding decrease in expenses.

                                                                     22           The District’s financial projections contemplate four separate scenarios, based

                                                                     23 upon the outcome of the litigation with Optum Bank. In all four scenarios, the following

                                                                     24 assumptions were made. The projections all contemplate that a determination on the

                                                                     25 amount of Optum's Claim, asserted to be $2,556,473.27, and whether Optum has any

                                                                     26 security interest will be decided in approximately August 2020. In each of the scenarios,

                                                                     27 the District can cashflow. The four different scenarios are outlined in full detail above,

                                                                     28 however the four scenarios contemplate: (1) that the Court finds that Optum is entitled to a
                                                                          1269962.1                                     32                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                              Doc 939



                                                                      1 partially secured claim of $225,000; (2) that the Court find that the Optum Claim is fully

                                                                      2 secured; (3) that the Court finds that Optum is entitled to a partially secured claim of

                                                                      3 $1,425,000; or (4) that the Court finds that Optum has no claim. In any of these scenarios,

                                                                      4 the District’s Financial projections show that the District can make Plan payments as

                                                                      5 proposed. See Fife Declaration.

                                                                      6           While the financial projections are mere projections of the future, which is

                                                                      7 inherently speculative and not certain, the financial projections are reasonable and

                                                                      8 appropriate to show that the District will have the resources necessary to fund the Plan

                                                                      9 and carry out the District’s mission of providing healthcare services to its residents. The

                                                                     10 District will continue to monitor the risk factors identified in the Disclosure Statement as

                                                                     11 well as those factors outside its control that impact the finances of the District. The
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 financial projections on which the Plan is predicated are realistic. The financial projections
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 show that the District is likely able to make the payments set forth in the Plan and still be

                                                                     14 able to continue to fulfill its mission to provide healthcare services to the District’s
                                Tel 714-966-1000




                                                                     15 residents.

                                                                     16           Finally, on February 17, 2016, the Court entered an order directing the appointment

                                                                     17 of a patient care ombudsman [Dkt. 82]. On March 4, 2016, the Office of the United States

                                                                     18 Trustee filed a notice indicating that Joseph Rodriques was appointed as patient care

                                                                     19 ombudsman [Dkt. 93]. On April 10, 2020 [Dkt. 921] the patient care ombudsman filed his

                                                                     20 26th Report of the Patient Care Ombudsman. The Ombudsman noted that the District had

                                                                     21 an occupancy of 28 versus a capacity of 33. The Ombudsman noted the local

                                                                     22 Ombudsman Program had not received any concerns, that the facility was clean, that

                                                                     23 residents were well-groomed, that the residents were served food that appeared fresh and

                                                                     24 smelled appetizing, and that the District explained what changes were made in light of the

                                                                     25 COVID-19 pandemic. The Ombudsman reported that a resident wanted furnishings to

                                                                     26 store clothing. In response, the District provided the resident with a dresser, and the

                                                                     27 resident expressed being satisfied. As a result, there is little doubt that the District can

                                                                     28
                                                                          1269962.1                                     33                        MEMORANDUM OF LAW
Filed 04/21/20                                                                                              Case 16-10015                                            Doc 939



                                                                     1 continue to maintain its healthcare services at the level necessary to continue the viability

                                                                     2 of the District. Therefore, the Plan is feasible, and should be confirmed.

                                                                     3 IV.        CONCLUSION

                                                                     4            For all the reasons set forth above, the Plan meets all of the requirements set forth

                                                                     5 in Section 943(b) and should be confirmed.

                                                                     6

                                                                     7 Dated: April 21, 2020                 WEILAND GOLDEN GOODRICH LLP
                                                                     8                                                       By:   /s/ Jeffrey I. Golden
                                                                                                                                   Jeffrey I. Golden
                                                                     9
                                                                                                                                   Attorneys for Debtor
                                                                     10                                                            Southern Inyo Healthcare
                                                                                                                                   District
                                                                     11
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13

                                                                     14
                                Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1269962.1                                     34                       MEMORANDUM OF LAW
